


SEVENTH AMENDMENT OF LEASE
 
 
THIS SEVENTH AMENDMENT OF LEASE, (this "Amendment") made as of the ___ day of
June, 2008 (sometimes referred to as the "date hereof"), by and between ONE PENN
PLAZA LLC, a New York limited liability company, having an office c/o Vornado
Office Management LLC, 888 Seventh Avenue, New York, New York 10019
("Landlord"), and BROADPOINT SECURITIES GROUP, INC., a New York corporation with
an address at One Penn Plaza, New York, New York 10119, Attention: Laurence
Mascera ("Tenant").
 
 
W I T N E S S E T H:
 
WHEREAS, by Agreement of Lease, dated as of March 21, 1996 (the "Original
Lease"), Landlord’s predecessor-in-interest, Mid-City Associates ("Mid-City")
did demise and let unto First Albany Companies, Inc. ("FAC"), and FAC did hire
and take from Mid-City the entire forty-second (42nd) floor as more particularly
identified in the Original Lease (the "42nd Floor Premises"), of the building
known as and by the street address of One Penn Plaza, New York, New York (the
"Building");
 
WHEREAS, by a Lease Modification Agreement, dated as of June 17, 1996 and a
Second Lease Modification Agreement, dated as of July 12, 1996, and as more
particularly provided in such amendments, Landlord leased to Tenant (x) a
portion of the forty-first (41st) floor of the Building, as more particularly
identified therein (the "First 41st Floor Premises") and (y) a portion of the
fortieth (40th) floor of the Building, as more particularly shown on Exhibit "C"
attached hereto and made a part hereof and identified thereon as Spaces "A",
"B", "C" and "D" (collectively, the "Original 40th Floor Premises");
 
WHEREAS, Landlord succeeded to Mid-City’s interest in the Building;
 
WHEREAS, pursuant to a Third Amendment of Lease, dated December 1, 1999, and as
more particularly provided therein, Landlord leased to Tenant an additional
portion of the forty-first (41st) floor of the Building (together with the First
41st Floor Premises, the "41st Floor Premises");
 
                                WHEREAS, Landlord and Tenant entered into a
Fourth Amendment of Lease, dated as of August 1, 2000;
 
WHEREAS,  Landlord and Tenant entered into a Fifth Amendment of Lease, dated as
of December 19, 2003 (the "Fifth Amendment"), and a Sixth Amendment of Lease
(the "Sixth Amendment"), dated as of September 30, 2004 (the Original Lease, as
heretofore amended, the "Lease"), regarding the subleasing by Tenant to Wiener
Realty Management, LLC ("Wiener") of certain portions of the Original 40th Floor
Premises, including Space "A" and Space "D", but excluding Space "B" and Space
"C";
WHEREAS, as used herein, (i) the term "Expiring Premises" shall
mean  collectively, (x) Space "A" and Space "D" comprising a part of the
Original 40th Floor Premises, as more particularly identified on Exhibit "C"
attached hereto and made a part hereof and (y) the 41st Floor Premises, (ii) the
term "40th Floor Premises" shall mean collectively, Space "B" and Space "C"
comprising a part of the Original 40th Floor Premises, as more particularly
identified on Exhibit "C" attached hereto and made a part hereof , and (iii) the
terms "Premises" and "demised premises" as used herein and in the Lease shall
mean, (x) prior to the Effective Date (as hereinafter defined), collectively,
the 42nd Floor Premises, the Original 40th Floor Premises and the 41st Floor
Premises; and (y) from and after the Effective Date, collectively, subject to
Paragraph 2 hereof, the 40th Floor Premises and the 42nd Floor Premises;
 
WHEREAS, FAC changed its name to Broadpoint Securities Group, Inc.; and
 
WHEREAS, Landlord and Tenant desire to modify the Lease to extend the term
thereof and otherwise modify the Lease as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
of the sum of Ten Dollars ($10.00) paid by Tenant to Landlord, and for other
good and valuable consideration, the mutual receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto, for themselves, their legal
representatives, successors and assigns, hereby agree as follows:
 
1.    Definitions.  All capitalized terms used herein shall have the meanings
ascribed to them in the Lease, unless otherwise defined herein.
 
2.    Lease Term.  The term of the Lease, with respect to the 40th Floor
Premises and the 42nd Floor Premises only, is hereby extended on all of the same
terms and conditions set forth in the Lease, as hereinafter modified, so that
the term of the Lease shall expire at 11:59 PM on March 31, 2021 (the "New
Expiration Date"), unless it shall sooner expire pursuant to any of the terms,
covenants or conditions of the Lease, as amended by this Amendment, or pursuant
to law.  Accordingly, from and after the date hereof, the New Expiration Date
shall be deemed to be the expiration of the term of the Lease (as such words are
used in the Lease, as amended hereby) for all purposes of the Lease, as amended
hereby. Notwithstanding the foregoing provisions of this Paragraph 2 to the
contrary, in addition to Landlord’s termination right under Paragraph 3(H)
hereof, Tenant shall have the right to terminate the Lease, with respect to the
40th Floor Premises only, effective on the last day of any month, without
payment or penalty, by giving Landlord at least sixty (60) days' prior notice of
the date on which the Lease (as amended hereby), with respect to the 40th Floor
Premises only, shall terminate and on the date specified in such notice, the
Term of the Lease shall expire with respect to the 40th Floor Premises only, and
the provisions of Article 18 shall be applicable to the 40th Floor
Premises.  The date on which the Lease terminates in respect of the 40th Floor
Premises (whether pursuant to this Paragraph 2 or otherwise) is sometimes
referred to herein as the "40th Floor Premises Termination Date"). On the
original expiration of the term of the Lease which is October 31, 2008 (the
"Expiring Premises Expiration Date"), the term of the Lease shall expire with
respect to the Expiring Premises only, and the provisions of Article 18 shall be
applicable thereto; provided, however, that as to the portion of the Expiring
Premises located on the 40th floor of the Building (i.e., Spaces "A" and "D"),
from and after the Expiring Premises Expiration Date, Tenant shall have no
further obligation to Landlord in respect thereof (including, without
limitation, any obligation arising from a holdover in Spaces "A" and "D" by
Wiener, except to the extent such obligation accrued prior to the Expiring
Premises Expiration Date; and provided, further, that as to the entire Expiring
Premises (on the Expiring Premises Expiration Date), and as to the 40th Floor
Premises (on the 40th Floor Expiration Date), Tenant shall have no obligation to
remove any alterations thereto made by or for Tenant.
 
3.    Modification of Lease:  40th Floor Premises.  With respect to the 40th
Floor Premises only, from and after November 1, 2008 (the "Effective Date"), or
such earlier date as may be specified herein, the Lease is modified and amended
as follows:
 
(A)           The fixed annual rent (including the ERIF equal to $3.50 per
rentable square foot as of the date hereof) shall be an amount equal to:
 
(i)           One Hundred Eighty-Five Thousand One Hundred Sixty-Six Dollars and
No Cents ($185,166.00) per annum ($15,430.50 per month), for the period
commencing on the Effective Date and ending on the day immediately preceding the
fourth (4th) anniversary of the Premises Rent Commencement Date (as hereinafter
defined), payable in advance in equal monthly installments at the times and in
the manner provided in the Lease;
 
(ii)           One Hundred Ninety-Nine Thousand Seven Hundred Forty-Six Dollars
and No Cents ($199,746.00) per annum ($16,645.50 per month), for the period
commencing on the fourth (4th) anniversary of the Premises Rent Commencement
Date and ending on the day immediately preceding the eighth (8th) anniversary of
the Premises Rent Commencement Date, payable in advance in equal monthly
installments at the times and in the manner provided in the Lease; and
 
(iii)           Two Hundred Fourteen Thousand Three Hundred Twenty-Six Dollars
and No Cents ($214,326.00) per annum ($17,860.50 per month), for the period
commencing on eighth (8th) anniversary of the Premises Rent Commencement Date
and ending on the New Expiration Date, payable in advance in equal monthly
installments at the times and in the manner provided in the Lease.
 
                (B)    Section 27.04(b) of the Lease shall be modified as
follows:
 
(i)           The date "March 1, 1996" set forth in the first paragraph thereof
shall be deemed deleted each time it shall appear and the date "March 1, 2008"
shall be deemed inserted in lieu thereof.  The date "March 1, 1996" set forth in
the third paragraph thereof shall be deemed deleted and the date "November 1,
2009" shall be deemed inserted in lieu thereof.
 
(ii)           Notwithstanding anything to the contrary in the second paragraph
thereof, the parties acknowledge that the fixed annual rent for the 40th Floor
Premises as set forth above in this Seventh Amendment includes ERIF of $3.50 per
rentable square foot.
 
(C)    The term "base year" (as such term is defined in Section 46(a)(i) of the
Lease) shall mean the calendar year 2009.
 
(D)    The term "base tax year" (as such term is defined in Section 46(a)(ii) of
the Lease) shall mean the New York City real estate tax year commencing July 1,
2008 and ending June 30, 2009 (i.e., "base tax year" representing an amount of
taxes).
 
(E)    The term "The Percentage" (as such term is defined in Section 46(a)(iii)
of the Lease) shall mean one thousand two hundred seventy-four ten thousandths
percent (0.1274%) for real estate tax escalation calculated using 2,288,772 as
the deemed rentable square footage of the Building and shall mean one thousand
four hundred fifty-three ten thousandths percent (0.1453%) for expense
escalation calculated using 2,007,218 as the deemed rentable square footage of
the Building (excluding the retail portion thereof).
(F)    Notwithstanding anything to the contrary in the Lease (including, without
limitation, Sections 27.04(b), (e) and (f) thereof, as amended hereby), the ERIF
included in the fixed annual rent (i.e., $3.50 per rentable square foot) for the
40th Floor Premises, as set forth herein, shall not be increased prior to
November 1, 2009. In Section 27.04(g) of the Lease, the portion of the sentence
beginning "if that use is consistent" and ending "Exhibit C." shall be
deleted.  In Section 27.04(h) of the Lease the words "which are then normal or
customary for use in a securities brokerage office" shall be deemed deleted and
the words "which are from time to time normal or customary for securities
brokerage office and/or for executive and/or general office use" shall be deemed
inserted in lieu thereof.
 
(G)           Landlord covenants that commencing on the Effective Date, the
Wiener Lease (as hereinafter defined) gives Tenant the right to access Space "C"
across Space "A" (the "Access Provision").  Landlord covenants that until the
40th Floor Termination Date, Landlord shall not enter into any agreement that
diminishes Tenant's rights  (as they exist on the date hereof) with respect to
the Access Provision, and Landlord shall provide Tenant, or cause Tenant to be
provided with, access over Space "A" to Space "C" in the same manner in which
access over Space "A" is provided to Tenant on the date hereof, pursuant to the
sublease, dated as of December 19, 2003, between Tenant and Wiener.
(H)           Landlord is party to a lease (the "Wiener Lease") with Wiener for
certain premises in the Building.  Pursuant to the Wiener Lease, from and after
the Effective Date, Landlord will lease to Wiener (among other areas) Space "A",
as shown on Exhibit "C" attached to this Amendment.  Notwithstanding anything to
the contrary contained in the Lease, as amended hereby, if (prior to the 40th
Floor Termination Date) the Wiener Lease terminates as the result of a default
by Wiener before the scheduled expiration date of the Wiener Lease (i.e., July
31, 2021), then Landlord shall give Tenant notice of such termination of the
Wiener Lease, and if Landlord gives such notice, then the 40th Floor Termination
Date shall occur on the date specified in such notice, which date so specified
shall not be earlier than the later of (x) the ninetieth (90th) day following
the giving of such notice and (y) the date on which the Wiener Lease terminates.
 
            4.         Modification of Lease:  42nd Floor Premises.  With
respect to the 42nd Floor Premises only (except as otherwise expressly set forth
herein), from and after the Effective Date, or such earlier date may be
specified herein, the Lease is modified and amended as follows:
 
(A)           The fixed annual rent shall be an amount equal to:
 
(i)           Two Million Five Hundred Twenty-Eight Thousand Nine Hundred
Eighty-Eight Dollars and No Cents ($2,528,988.00) per annum ($210,749.00 per
month), for the period commencing on the Effective Date and ending on March 31,
2013, payable in advance in equal monthly installments at the times and in the
manner provided in the Lease.  Notwithstanding the foregoing to the contrary,
subject, however, to the provisions of Paragraph 8(E) hereof, provided that no
monetary default or material nonmonetary default beyond applicable notice and
cure periods has occurred and is then continuing, no monthly installments of
fixed annual rent shall be due for the period from the Effective Date until
March 31, 2009.  For purposes hereof, the term "Premises Rent Commencement Date"
shall mean April 1, 2009;
 
(ii)           Two Million Seven Hundred Fourteen Thousand Nine Hundred
Forty-Three Dollars and No Cents ($2,714,943.00) per annum ($226,245.25 per
month), for the period commencing on April 1, 2013 and ending on March 31, 2017,
payable in advance in equal monthly installments at the times and in the manner
provided in the Lease; and
(iii)           Two Million Nine Hundred Thousand Eight Hundred Ninety-Eight
Dollars and No Cents ($2,900,898.00) per annum ($241,741.50 per month), for the
period commencing on April 1, 2017 and ending on the New Expiration Date,
payable in advance in equal monthly installments at the times and in the manner
provided in the Lease.
 
                (B)    The third sentence of Section 27.03(a) of the Lease shall
be deemed modified to delete therefrom the words, "summer interior conditions"
through the end of such sentence and the words "the specifications attached to
the Seventh Amendment of Lease, dated as of June ___, 2008 (the "Seventh
Amendment"), between Landlord and Tenant as Exhibit "A" and made a part thereof
and hereof."
 
(C)    The first two sentences of Section 27.04(a) of the Lease shall be deemed
deleted in their entirety  and the following shall be deemed inserted in lieu
thereof:
"(a) Subject to the provisions of this Section 27.04, from and after the
Effective Date, Landlord shall measure Tenant's demand for and consumption of
electricity in the 42nd Floor Premises (as such term is defined in the Seventh
Amendment) using a submeter that is, or submeters that are, installed and
maintained by Landlord.  Such submeters shall measure Tenant's demand on a
totalized basis.  Landlord shall pay the cost of installing and maintaining such
submeter or submeters.  If, at any time during the term of this Lease, Tenant
performs alterations that require modifications to the aforesaid submeter or
submeters that Landlord installs, or that require a supplemental submeter or
supplemental submeters, then Tenant shall perform such modification, or the
installation of such supplemental submeter or submeters, at Tenant's cost, as
part of the applicable alteration."
 


(D)    Section 27.04(b) of the Lease shall be deemed deleted in its
entirety  and the following shall be deemed inserted in lieu thereof:
 
"(b) (i) Tenant shall pay to Landlord, as additional rent, an amount (the
"Electricity Additional Rent") equal to one hundred five percent (105%) of the
sum of:
 
    (x)    the product obtained by multiplying (x) the Average Cost per Peak
Demand Kilowatt (as hereinafter defined), by (y) the number of
    kilowatts that constituted the peak demand for electricity in the 42nd Floor
Premises for the applicable billing period, as registered on the
    submeter or submeters for the Premises, and
 
    (y)    the product obtained by multiplying (x) the Average Cost per Kilowatt
Hour (as hereinafter defined), by (y) the number of kilowatt
    hours of electricity used in the 42nd Floor Premises for the applicable
billing period, as registered on the submeter or submeters for the
    Premises.
 
(ii)  For purposes hereof the following terms shall have the following meanings:
 
                          (x)         The term "Average Cost per Peak Demand
Kilowatt" shall mean, with respect to any particular period, the quotient
obtained by
                          dividing (A) the aggregate charge imposed by the
Utility Company on Landlord for the Utility Company's making available
electricity that
                          satisfies the Building's peak demand for electricity
during such period, by (B) the number of kilowatts that constituted such peak
demand, as
                          reflected on the electric meter or meters for the
Building.
 
                          (y)         The term "Average Cost per Kilowatt Hour"
shall mean, with respect to any particular period, the quotient obtained by
dividing
                          (x) the aggregate charge imposed by the Utility
Company on Landlord for the kilowatt hours supplied to the Building for such
period (other
                          than the aggregate charge imposed by the Utility
Company on Landlord for the Utility Company's making available electricity that
satisfies
                          the Building's peak demand for electricity during such
period), by (y) the number of kilowatt hours of electricity used in the Building
during
                          such period, as reflected on the electric meter or
meters for the Building.
 
(z)           The term "Utility Company" shall mean, collectively, the local
electrical energy distribution company and the competitive energy provider with
which Landlord has made arrangements to obtain electric service for the
Building; provided, however, that if Landlord makes arrangements to produce
electricity to satisfy all or a portion of the requirements of the Building,
then (I) Utility Company shall also refer to the producer of such electricity,
and (II) the charges imposed by such producer shall be included in the
calculation of Average Cost per Kilowatt Hour and Average Cost per Peak Demand
Kilowatt to the extent that such charges do not exceed the charges that Landlord
would have otherwise incurred if Landlord had made arrangements to satisfy all
of the Building’s electrical requirements from a local electrical energy
distribution company and a competitive energy provider.
 
                                                        (iii)   Landlord shall
give Tenant an invoice for the Electricity Additional Rent from time to time
(but no less frequently than quarterly).  The billing period for each such
invoice shall be coincident with the period for which Landlord is billed by the
Utility Company.  Tenant shall pay the Electricity Additional Rent to Landlord
on or prior to the thirtieth (30th) day after the date that Landlord gives to
Tenant each such invoice.  Tenant shall not have the right to object to
Landlord's calculation of the Electricity Additional Rent unless Tenant gives
Landlord notice of any such objection on or prior to the one hundred eightieth
(180th) day after the date that Landlord gives Tenant the applicable invoice for
the Electricity Additional Rent.  If Tenant gives Landlord a notice objecting to
Landlord's calculation of the Electricity Additional Rent, as aforesaid, then
Tenant shall have the right to review Landlord's submeter readings and
Landlord's calculation of the Electricity Additional Rent, at Landlord's offices
or, at Landlord's option, at the offices of Landlord's managing agent, in either
case at reasonable times and on reasonable advance notice to Landlord.
 
                     (iv) If a submeter measuring Tenant's electrical demand and
consumption in the Premises has not been installed in the Premises, or the
submeters measuring Tenant's electrical demand and consumption in the Premises
have not been installed in the Premises, in either case on or prior to the date
of the Seventh Amendment, then (x) Landlord shall order such submeter or such
submeters promptly after the date hereof, and (y) Landlord shall install such
submeter or such submeters promptly after the date of the Seventh
Amendment.  Landlord shall use commercially reasonable efforts to minimize
interference with Tenant's use of the Premises.  Landlord and Tenant shall
reasonably cooperate with each other to coordinate the timing of such
installation to enable Landlord to perform such work promptly and to minimize
interference with Tenant's use of the Premises.  Landlord, in installing such
submeter or such submeters, shall have the right to interrupt electrical service
to the Premises temporarily and in accordance with good construction
practice.  Landlord agrees to schedule any such interruption after regular
business hours or during weekends, at times reasonably acceptable to Tenant.
 
                      (v) Subject to the terms of this Section 27.04(b)(v), if,
prior to Landlord's installing a submeter or submeters in the Premises, Tenant
occupies all or any portion of the 42nd Floor Premises for the conduct of
business, then Tenant shall pay to Landlord, as additional rent, a fee for
electricity service in an amount equal to the product obtained by multiplying
(I) $0.0055, by (II) the number of square feet of rentable area in the 42nd
Floor Premises (or the portion thereof that Tenant is occupying for the conduct
of business), by (III) the number of days in the period commencing on the date
that Tenant occupies the Premises (or the applicable portion thereof) for the
conduct of business and ending on the date immediately preceding the date that
the submeter for the Premises or the applicable portion thereof is operational
or that the submeters for the Premises or the applicable portion thereof are
operational (such fee being referred to herein as the "42nd Floor Electricity
Inclusion Charge").  Landlord shall give Tenant an invoice for the 42nd Floor
Electricity Inclusion Charge from time to time (but not less frequently than
monthly).  Tenant shall pay the 42nd Floor Electricity Inclusion Charge to
Landlord on or prior to the thirtieth (30th) day after the date that Landlord
gives each such invoice to Tenant. Until such time as Tenant’s demand for
consumption of electricity is measured by submeter as set forth above, the 42nd
Floor Electricity Inclusion Charge is not subject to increase.
 
(E)    Section 27.04(d) of the Lease shall be deemed modified to insert the
following after the first sentence thereof:
 
"Landlord covenants and agrees that the existing feeders in the Premises shall
supply six (6) watts of electrical capacity (demand load) per square foot of
rentable area therein (in addition to the capacity provided to the Premises for
Building HVAC, other Building systems, and the dedicated service to which
reference is made in Paragraph 10 of the Seventh Amendment) and that such
feeders shall continue to supply same subject to Article 25 hereof during the
term hereof."
 
(F)    As to the Premises, Sections 27.04(e) and (f) of the Lease shall be
deemed deleted. In Section 27.04(g) of the Lease, the portion of the sentence
beginning, "if that use is consistent" and ending "Exhibit C." shall be
deleted.  As to the Premises, in Section 27.04(h) of the Lease the words "which
are then normal or customary for use in a securities brokerage office" shall be
deemed deleted and the words "which are from time to time normal or customary
for a securities brokerage office, a securities trading floor and/or for
executive and/or general office use" shall be deemed inserted in lieu thereof.
 
(G)    The following shall be added to the Lease as a new Section 27.15:
 
"Subject to the terms of this Section 27.15, Tenant, at Tenant’s expense, may
tap into the applicable systems of the Building to obtain condenser water for
any supplemental air-conditioning system that Tenant installs in the 42nd Floor
Premises on or before April 1, 2011.  Any such supplemental air-conditioning
system shall not have a capacity of more than fifty (50) tons.  Landlord shall
reserve fifty (50) tons for Tenant’s use until April 1, 2011. In addition, if
Tenant shall not install such a system by such date or shall install a system of
a lesser capacity by such date, then Tenant shall have the right to reserve the
difference between fifty (50) tons and the number of tons of capacity of the
system so installed or if no system shall be installed then, fifty (50) tons
until April 1, 2013, by (x) notifying Landlord on or before April 1, 2011 that
Tenant is so reserving such number of tons and (y) paying the amounts
hereinafter set forth for any such reserved tons from April 1, 2011 until April
1, 2013 or such earlier date on which Tenant notifies Landlord that Tenant no
longer desires to reserve such tonnage; provided, however, if prior to April 1,
2013,  Tenant commences to use any such reserved tonnage, then the provisions of
clause (i) and (ii) of this Section 27.15 shall be applicable to the number of
tons so used.  Upon any such cancellation of any reserved tonnage Tenant shall
no longer be obligated to pay the Tonnage Charge (as hereinafter defined)
therefor and any amounts paid prior to such cancellation with respect to periods
occurring after the effective date of such cancellation, shall be credited
against the Rental next coming due under the Lease (prorated on a per diem
basis).
 
Any installations that are required to connect Tenant’s supplemental
air-conditioning system to the condenser water pipe shall be made by Tenant, at
Tenant’s cost, using contractors that Landlord designates reasonably and
otherwise in accordance with the provisions of Article 47 hereof; provided that
any such contractors shall charge competitive rates.  It being agreed that if
Tenant shall install any supplemental system that is used for redundancy only
and cannot be used at the same time as any other supplemental system installed
by Tenant, then Tenant shall be deemed to have connected only to the number of
tons that are the maximum number of tons that can be used at any one time by all
such systems.
 
                        (i)    Subject to the above, from and after the date on
which Tenant installs and connects such a system utilizing any condenser water
(or as to such condenser water reserved prior to April 1, 2011 but not used as
of April 1, 2011, as of the date such condenser water is reserved). Tenant shall
pay to Landlord, as additional rent, an annual charge in the amount of Three
Hundred Fifty Dollars and No Cents ($350.00) per ton (the "Tonnage Charge") of
capacity of the system so connected (which amount per ton shall be increased on
April 1st of each year during the Term, commencing with April 1, 2010, by two
percent (2%) per annum).
 
                        (ii) In addition, Tenant pay to Landlord within thirty
(30) days of receipt of an invoice together with reasonable back up therefor for
Landlord's reasonable third party out-of-pocket expenses in connection with any
such connection.


Tenant shall pay such amounts to Landlord on or prior to the thirtieth (30th)
day after the date that Landlord gives to Tenant an invoice therefor from time
to time."
 
(H)   The term "base year" (as such term is defined in Section 46(a)(i) of the
Lease) shall mean the calendar year 2009.
 
(I)    The term "base tax year" (as such term is defined in Section 46(a)(ii) of
the Lease) shall mean the New York City real estate tax year commencing July 1,
2008 and ending June 30, 2009 (i.e., "base tax year" representing an amount of
taxes).
 
(J)    The term "The Percentage" (as such term is defined in Section 46(a)(iii)
of the Lease) shall mean one and six thousand two forty-nine ten thousandths
percent (1.6249%) for real estate tax escalation calculated using 2,288,772 as
deemed the rentable square footage of the Building and shall mean one and eight
thousand five hundred twenty-nine ten thousandths percent (1.8529%) for expense
escalation calculated using 2,007,218 as the rentable square footage of the
Building (excluding the retail portions thereof).
 
(K)    Section 47A(i) of the Lease shall be deemed modified to insert in the
sixth (6th) line thereof after the words "by or for Tenant," the words, "from
and after the date of the Seventh Amendment."
 
5.             Modification of Lease.  With respect to the Premises, from and
after the date hereof, the Lease is modified and amended as follows:
 
(A)           Article 7 of the Lease shall be deemed modified to insert the
following as a new Section 7.06:
 
"7.06 (a) Tenant, at Tenant's expense, shall obtain and keep in full force and
effect (i) an insurance policy for Tenant's property and the Specialty
Alterations (as hereinafter defined), in either case to the extent insurable
under the available standard forms of "all-risk" insurance policies, in an
amount equal to one hundred percent (100%) of the replacement value thereof
(subject, however, at Tenant’s option, to a reasonable deductible) (the
insurance policy described in this clause (i) being referred to herein as
"Tenant's Property Policy"), (ii) a policy of worker's compensation insurance,
to the extent required by law (such policy being referred to herein as "Tenant's
Worker's Compensation Policy"), and (iii) a policy of commercial general
liability and property damage insurance on an occurrence basis, with a broad
form contractual liability endorsement (the insurance policy described in this
clause (iii) being collectively referred to herein as "Tenant's Liability
Policy").  Tenant's Property Policy and Tenant's Liability Policy shall name
Tenant as the insured.  Tenant's Liability Policy shall name the Landlord
Insureds (as hereinafter defined) as additional insureds thereunder.  The term
"Specialty Alterations" shall mean alterations that (I) perforate a floor slab
in the Premises or a wall that encloses the core of the Building, (II) require
the reinforcement of a floor slab in the Premises, (III) consist of the
installation of a raised flooring system, (IV) consist of the installation of a
vault or other similar device or system that is intended to secure the Premises
or a portion thereof in a manner that exceeds the level of security that a
reasonable person uses for ordinary office space, or (V) involve material
plumbing connections (such as kitchens and executive bathrooms outside of the
Building core).  The term "Landlord Insureds" shall mean, collectively,
Landlord, each ground lessor of the Building, each mortgagee of the Building and
their respective partners, members, managers, shareholders, officers, directors,
employees, trustees and agents) if and to the extent the applicable names and
addresses are provided to Tenant).
 
                                  (b)    Tenant's Liability Policy shall contain
a provision that (i) no negligent act or omission of Tenant shall affect or
limit the obligation of the
                                   insurer to pay the amount of any loss
sustained, and (ii) the policy is non-cancelable with respect to the Landlord
Insureds unless at least thirty
                                  (30) days of advance written notice is
endeavored to be given to Landlord, except that Tenant's Liability Policy may be
cancelable on no less than
                               ten (10) days of advance written notice
endeavored to be given to Landlord for non-payment of premium.  If Tenant
receives any notice of
                       cancellation or any other notice from the insurance
carrier which may adversely affect the coverage of the insureds under Tenant's
Property Policy
                      or Tenant's Liability Policy, then Tenant shall promptly
deliver to Landlord a copy of such notice.  The minimum amounts of liability
under Tenant's
                      Liability Policy shall be a combined single limit with
respect to each occurrence in the amount of Five Million Dollars ($5,000,000)
for injury (or death)
                              to persons and damage to property, which minimum
amount Landlord may increase from time to time to the amount of insurance that
in Landlord's
                      reasonable judgment is then being customarily required by
prudent landlords of first-class buildings in the vicinity of the Building from
tenants
                      leasing space similar in size, nature and location to the
Premises.
 
                     (c)    Tenant shall cause Tenant's Liability Policy and
Tenant's Worker's Compensation Policy to be issued by reputable and independent
insurers
                     that are (x) permitted to do business in the State of New
York, and (y) rated in Best's Insurance Guide, or any successor thereto, as
having a general
                     policyholder rating of A- and a financial rating of at
least XII (it being understood that if such ratings are no longer issued, then
such insurer's
                     financial integrity shall conform to the standards that
constitute such ratings from Best's Insurance Guide as of the date hereof).
 
                    (d)    Tenant has the right to satisfy Tenant's obligation
to carry Tenant's Liability Policy with an umbrella insurance policy if such
umbrella
                    insurance policy contains an aggregate per location
endorsement that provides the required level of protection for the
Premises.  Tenant has the right
                    to satisfy Tenant's obligation to carry Tenant's Property
Policy with a blanket insurance policy if such blanket insurance policy
provides, on a per
                    occurrence basis, that a loss that relates to any other
location does not impair or reduce the level of protection available for the
Premises below the
                    amount required by this Lease.
             
                    (e)    Subject to the terms of this Section 7.06(e),
Landlord shall obtain and keep in full force and effect insurance against loss
or damage by fire
                    and other casualty to the Building, to the extent insurable
on commercially reasonable terms under then available standard forms of
"all-risk" insurance
                    policies, in an amount equal to one hundred percent (100%)
of the replacement value thereof or, at Landlord's option, in such lesser amount
as will
                    avoid co-insurance (such insurance being referred to herein
as "Landlord's Property Policy").  Tenant acknowledges that (i) Landlord’s
Property
                    Policy may encompass rent insurance, (ii) the risks that
Landlord’s Property Policy covers may include, without limitation, fire, war,
terrorism,
                    environmental matters, and flood, and (iii) Landlord may
also obtain a commercial general liability insurance policy.
 
                    (f)    Landlord shall not be liable to Tenant for any
failure to insure any alterations made by Tenant unless Tenant notifies Landlord
of the
                    completion of such alterations and the cost thereof, and
maintains adequate records with respect to such alterations to facilitate the
adjustment of any
                    insurance claims with respect thereto.  Landlord shall have
the right to provide that the coverage of Landlord’s Property Policy is subject
to a
                    reasonable deductible.  Tenant shall cooperate with Landlord
and Landlord's insurance companies in the adjustment of any claims for any
damage to
                    the Building or the alterations.  Landlord shall not be
required to carry insurance on Tenant's property or Tenant's above standard
                    alterations.  Landlord shall not be required to carry
insurance against any loss suffered by Tenant due to the interruption of
Tenant's business."
 
(B)           Section 10.01 of the Lease shall be deemed modified to insert at
the end of the penultimate sentence thereof the words "(except as otherwise
specifically provided in this Article, and any reference herein to a sublease by
Tenant shall be deemed to include a further sublease by a subtenant of Tenant)."
Without limiting the foregoing, any subtenant or assignee of Tenant shall have
the same subleasing and assignment rights as does Tenant under the Lease, as
amended hereby (but nothing herein shall prevent Tenant from limiting such
rights in any sublease of all or any portion of the Premises or in any
assignment of the Lease Tenant may enter into).
 
(C)           Sections 10.02, 10.03 and 10.04 of the Lease shall be deemed
deleted in their entirety and the new Section 10.02, 10.03 and 10.04 set forth
on Schedule 1 attached hereto and made a part hereof shall be deemed inserted in
lieu thereof.
 
(D)           Section 10.07(b) of the Lease shall be deemed modified to delete
footnote *** thereto (set forth on page 18) in its entirety therefrom.
 
(E)           Section 10.08 of the Lease shall be deemed modified to insert an
(a) at the beginning thereof, to delete the last 4 lines thereof, and to insert
the following at the end thereof:
 
“[provided the net worth] of Tenant after such transaction is equal to or
greater than the product of twelve (12) and the then fixed annual rent due
hereunder.


(b)  The reorganization of Tenant or the merger or consolidation of a Tenant
into or with another entity shall be permitted without (x) Landlord's prior
approval, (y) Tenant’s having any obligation to make any offer to Landlord as
set forth in Section 10.02 of this Lease and (z) Tenant's being required to pay
profit to Landlord in connection therewith, under Section 10.06 of this Lease;
provided that in each case (i) such reorganization, merger or consolidation is
not principally for the purpose of transferring such Tenant's interest in this
Lease, (ii) Tenant gives Landlord notice of such reorganization, merger or
consolidation not later than the tenth (10th) day after the occurrence thereof,
(iii) Tenant, within ten (10) days after such merger or consolidation, provides
Landlord with reasonable evidence that the requirement described in clause (i)
above has been satisfied, and (iv) the net worth of Tenant after such
transaction is equal to or greater than the product of twelve (12) and the then
fixed annual rent due hereunder.
 
(c)  The (x) assignment of Tenant's entire interest under this Lease in
connection with the sale of all or substantially all of the assets of either (1)
Tenant or (2) a division of Tenant then operating in the demised premises or (y)
the conversion of Tenant from one type of entity to another shall be permitted
without (I) Landlord's prior approval, (II) Tenant’s having any obligation to
make any offer to Landlord as set forth in Section 10.02 of this Lease and (z)
Tenant's being required to pay profit to Landlord in connection therewith, under
Section 10.06 of this Lease; provided that in each case (i) Tenant gives to
Landlord, not later than the tenth (10th) day after any such assignment is
consummated, an instrument, duly executed by Tenant and the transferee, in form
reasonably satisfactory to Landlord, to the effect that such transferee assumes
all of the obligations of Tenant to the extent arising under this Lease from and
after the date of such assignment, (ii) such sale of all or substantially all of
the assets of Tenant or such division of Tenant or such conversion is not
principally for the purpose of transferring Tenant's interest in this Lease,
(iii) Tenant, within ten (10) days after such sale, provides Landlord with
reasonable evidence that the requirement described in clause (ii) above has been
satisfied, and (iv) the net worth of Tenant after such transaction is equal to
or greater than the product of twelve (12) and the then fixed annual rent due
hereunder.
 
(d)  The subletting by Tenant of the entire demised premises or a portion
thereof to a division of Tenant shall be permitted without (x) Landlord's prior
approval, (y) Tenant’s having any obligation to make any offer to Landlord as
set forth in Section 10.02 of this Lease and (z) Tenant's being required to pay
profit to Landlord in connection therewith, under Section 10.06 of this Lease;
provided that in each case (i) Tenant gives to Landlord, not later than the
tenth (10th) day after any such subletting, a sublease, in form reasonably
satisfactory to Landlord, (ii) such sublease is not principally for the purpose
of transferring Tenant's interest in this Lease, (iii) Tenant, within ten (10)
days after the date of such sublease, provides Landlord with reasonable evidence
that the requirement described in clause (ii) above has been satisfied, and (iv)
the net worth of such division after such transaction is equal to or greater
than the product of twelve (12) and the then fixed annual rent due under this
Lease (as appropriately prorated if such sublease is only for a portion of the
Premises)."
 
(F)           Article 26 of the Lease shall be deemed to be deleted in its
entirety and the following inserted in lieu thereof:
 
"26.01.  Except as otherwise expressly provided in this Lease, any bills,
statements, consents, notices, demands, requests or other communications given
or required to be given under this Lease shall be in writing and shall be deemed
sufficiently given or rendered if delivered by hand (against a signed receipt)
or if sent by a nationally recognized overnight courier service (against a
signed receipt):


If to Tenant  (a) to Tenant (i) at the Building, Attention: Laurence Mascera or
(ii) at any place where Tenant or any agent or employee of Tenant may be found
if mailed subsequent to Tenant’s vacating, deserting, abandoning or surrendering
the Premises and (b) to Broadpoint Capital, Inc., 677 Broadway, Albany, New York
12207, Attn:  General Counsel, or


If to Landlord c/o Vornado Office Management LLC, 888 Seventh Avenue, New York,
New York 10019, Attn.: Mr. Daniel E. North, and with copies to (x) Vornado
Realty Trust, 210 Route 4 East, Paramus, New Jersey 07652, Attn.: Mr. Joseph
Macnow, and (y) each mortgagee and superior lessor which shall have requested
same, by notice given in accordance with the provisions of this Article 26 at
the address designated by such mortgagee or superior lessor (if provided to
Tenant), or


to such other address(es) as Landlord, Tenant or any mortgagee or superior
lessor may designate as its new address(es) for such purpose by notice given to
the other party in accordance with the provisions of this Article 26.  Any such
bill, statement, consent, notice, demand, request or other communication shall
be deemed to have been rendered or given on the date when it shall have been
hand delivered, or one (1) business day after the same is delivered by a
nationally recognized overnight courier service,.  Anything contained herein to
the contrary notwithstanding, any statement of increases in Expenses, statement
of increases in real estate taxes, or any other bill, statement, consent,
notice, demand, request or other communication from Landlord to Tenant with
respect to any item of rental (other than any "default notice" if required
hereunder) may be sent to Tenant by regular United States mail."


(G)           The following shall be deemed inserted in the Lease as a new
Section 27.15 thereof:
 
"27.15  Subject to the terms of this Section 27.15, Landlord shall arrange for
security in the Building that is consistent with the security provided by
landlords of first-class office buildings in midtown Manhattan.  Tenant
acknowledges that (x) Landlord, in agreeing to arrange for such security, does
not ensure the security of the Building, and (y) accordingly, Tenant remains
responsible for making the alterations in, and adopting procedures for, the
demised premises that Tenant considers adequate to provide for Tenant's
security."
 
(H)           Section 46(a)(iii) of the Lease shall be deemed modified to delete
the last sentence thereof in its entirety.
 
(I)           Section 47A(a) and 47B of the Lease shall be deemed modified to
delete the amount of "$50,000" therefrom and to insert the amount of "$200,000"
in lieu thereof.
 
(J)           The following shall be deemed inserted in the Lease as a new
Section 47C:
 
"C.   Tenant shall pay to Landlord, from time to time, as additional rent, the
reasonable third party out-of-pocket costs incurred by Landlord in connection
with reviewing the plans and specifications for alterations, within thirty (30)
days after Landlord gives Tenant an invoice therefor together with reasonable
supporting documentation for the charges set forth therein.  Subject to the
immediately preceding sentence in no event shall Landlord be entitled to a
supervisory fee in connection with any alteration performed by or on behalf of
Tenant."
 
(K)           The following shall be deemed inserted in the Lease as a new
Section 47D:
 
"D.  If Tenant gives Landlord a request for approval to alterations which
provides in bold and capital letters that "LANDLORD'S FAILURE TO RESPOND TO THIS
REQUEST WITHIN TEN (10) DAYS [FIVE (5) DAYS FOR RESUBMISSIONS] AFTER THE DATE
THAT TENANT GIVES THIS REQUEST SHALL BE DEEMED TO BE LANDLORD'S CONSENT THERETO"
and Landlord shall fail so to respond within such ten (10) day or five (5) day
period, as the case may be, and Tenant (not sooner than seven (7) days [three
(3) days for resubmissions] after giving the first such request) shall give a
second request to Landlord that provides in bold and capital letters that
"LANDLORD'S FAILURE TO RESPOND TO THIS SECOND REQUEST FIVE (5) DAYS AFTER THE
DATE THAT TENANT GIVES THIS SECOND REQUEST SHALL BE DEEMED TO BE LANDLORD'S
CONSENT THERETO" and Landlord shall fail to so respond then Landlord shall be
deemed to have consented to the alterations described in such request."
 
                (L)          The following shall be deemed inserted in the Lease
as a new Section 47E:
 
"E.  Tenant shall be permitted to install and maintain signage identifying
Tenant on any full floor demised to Tenant pursuant to this Lease."
 
(M)           Section 47A(f)(ii) of the Lease shall be deemed modified to delete
the amount "$3,000,000" therefrom and to insert the amount "$5,000,000" in lieu
thereof.
 
(N)           Articles 49 and 50 of the Lease shall be deemed deleted in their
entirety and the new Articles 49 and 50 set forth on Schedule 2 attached hereto
and made a part hereof shall be deemed inserted in lieu thereof.
 
(O)           New Articles 53, 54 and 55 set forth on Schedule 3 attached hereto
and made a part hereof shall be deemed added to the Lease.
 
(P)           Section 3(B) of the Fifth Amendment and Section 3(B) of the Sixth
Amendment are hereby deemed to be deleted from the Lease.
 
(Q)           Footnote ** on Exhibit C and Section 51(I) are deleted from the
Lease.  From and after the date hereof, Landlord shall provide the cleaning
services for the lavatories in the core, as set forth in Exhibit C of the Lease,
without charge, to Tenant. It being agreed that from and after the date hereof,
Landlord shall, at Landlord’s expense, supply all of the paper and soap supplies
to such lavatories as are being provided, at Tenant’s expense,  as of the date
hereof.  Tenant hereby agrees to waive any amounts due or credits owed by
Landlord to Tenant pursuant to Section 51(I) of the Lease which amounts or
credits have accrued prior to the date hereof.
 
6.           Condition of Premises.  (A)  Tenant acknowledges that Landlord has
made no representations to Tenant with respect to the condition of the 40th
Floor Premises and/or the 42nd Floor Premises.  Tenant acknowledges that it is
currently occupying the 40th Floor Premises and the 42nd Floor Premises and
agrees to take the same "as is" in the condition existing on the date hereof
(subject to any maintenance or repair or restoration obligations of Landlord
under the Lease, as modified by this Amendment) and that, notwithstanding
anything to the contrary contained in the Lease, as amended by this Amendment,
Landlord shall have no obligation to perform any work, provide any work
allowance or rent credit, alter, improve, decorate, or otherwise prepare the
40th Floor Premises and/or the 42nd Floor Premises for Tenant’s continued
occupancy, except that (i) promptly following the date on which all occupants of
the 41st Floor Premises shall vacate same, Landlord shall, at Landlord's
expense, (x) remove the internal staircase connecting the 42nd Floor Premises to
the 41st Floor Premises subject to the terms of this Paragraph 6 and (y) replace
the floor slab, excluding, however, any restoration work with respect to the
42nd Floor Premises (other than replacing such floor slab) required in
connection therewith (the work described in clauses (x) and (y) above, excluding
any such restoration work, the "Staircase Work") and (ii) promptly following the
date on which Tenant gives Landlord notice that the Initial Alterations (as
hereinafter defined) are substantially complete, and requests that Landlord
commence such work, Landlord shall, at Landlord's expense, clean the perimeter
induction units in the 42nd Floor Premises and seal and repair any broken
windows therein (collectively, the "Post Initial Alterations Work").  It being
agreed that neither Landlord nor Tenant shall have any obligation to perform any
restoration work required in the 41st Floor Premises.  Landlord shall perform
the Post Initial Alterations Work and the Staircase Work in accordance with all
applicable laws and in a good and workmanlike manner.  Tenant shall provide
Landlord with access to the 42nd Floor Premises and (if the 41st Floor Premises
is vacated prior to the Effective Date, and Landlord commences the Staircase
Work prior to the Effective Date) the 41st Floor Premises to enable Landlord to
perform the Staircase Work and the Post Initial Alterations Work.  Tenant shall
cooperate with Landlord by moving, and taking commercially reasonable steps to
protect, Tenant's property to enable Landlord to perform the Staircase Work and
the Post Initial Alterations Work.  Landlord shall not be liable to Tenant for
any loss or damage to Tenant's property occurring during the performance of the
Staircase Work or the Post Initial Alterations Work, except to the extent
arising as a result of Landlord's negligence or willful misconduct.  Landlord
shall use commercially reasonable efforts to minimize interference with the
conduct of Tenant's business during Business Hours on Business Days in the 42nd
Floor Premises during the performance of the Staircase Work and (without
limiting the foregoing) agrees (i) to erect (around the area in which the
Staircase Work will be performed) temporary barriers and (ii) to perform all
unreasonably loud or otherwise unreasonably disruptive portions of the Staircase
Work during times other than Business Hours on Business Days.  In the event that
Landlord shall fail to complete the Staircase Work by the ninetieth (90th) day
following the date on which Tenant gives Landlord notice that the 41st Floor
Premises has been vacated by all occupants (including Tenant) which ninety (90)
day period shall be extended by delays referred to in Section 25.01 of the
Lease, then Tenant shall be entitled to a credit in the amount of Three Thousand
Five Hundred Twelve Dollars and Forty-Eight Cents ($3,512.48) per day for each
day in the period from such ninetieth (90th) day (as may be extended as
aforesaid) until the date on which the Staircase Work is Substantially Complete
(as hereinafter defined).  The term "Substantial Completion" or words of similar
import shall mean that the applicable work has been substantially completed in
accordance with the applicable plans and specifications, if any, it being agreed
that (i) such work shall be deemed substantially complete notwithstanding the
fact that minor or insubstantial details of construction or demolition,
mechanical adjustment or decorative items remain to be performed, (ii) with
respect to work that is being performed in the Premises, such work shall be
deemed substantially complete only if the incomplete elements thereof do not
interfere materially with Tenant's use and occupancy of the Premises for the
conduct of business, or delay or materially interfere with the completion of the
construction of the Initial Alterations and (iii) with respect to any delays
caused by Long Lead Work or Tenant Work Delays, the applicable work shall be
deemed substantially completed (as such terms are hereinafter defined) upon the
date such work would have been completed but for such delays.  The term "Long
Lead Work" shall mean any item which is not a stock item and must be specially
manufactured, fabricated or installed or is of such an unusual, delicate or
fragile nature that there is a substantial risk that (i) there will be a delay
in its manufacture, fabrication, delivery or installation, or (ii) after
delivery of such item will need to be reshipped or redelivered or repaired so
that, in Landlord's reasonable judgment, the item in question cannot be
completed when the standard items are completed even though the items of Long
Lead Work in question are (1) ordered together with the other items required and
(2) installed or performed (after the manufacture or fabrication thereof) in
order and sequence that such Long Lead Work and other items are normally
installed or performed in accordance with good construction practice. In
addition, Long Lead Work shall include any standard item, which in accordance
with good construction practice should be completed after the completion of any
item of work in the nature of the items described in the immediately preceding
sentence. The term "Tenant Work Delays" shall mean act or omissions of Tenant or
its agents or employees that in fact delay Landlord in the performance of the
work in question.
 
(B)           Landlord covenants and agrees that on the Effective Date (x) the
service systems of the Building that service the Premises, including the
mechanical, steam, electrical, sanitary, heating, ventilation and air
conditioning (including all pipes, valves and thermostats of such heating,
ventilation and air conditioning), elevator, plumbing and life safety systems
shall be in good working order and (ii) there shall exist no violations on the
Building that shall impede Tenant in the performance of the Initial Alterations
and if any such violations shall exist, Landlord, at Landlord's expense, shall
promptly remove same.
 
7.           Security.  Supplementing Articles 39 and 52 of the Lease, Tenant
shall deposit with Landlord an additional security deposit (or letter of credit
in a form approved by the Landlord so that Landlord is holding the aggregate
amount of Two Million One Hundred Seven- Thousand Four Hundred Ninety Dollars
and No Cents ($2,107,490.00).  Said amount, if and so long as Tenant is not then
in default under any of the terms, covenants or conditions of the Lease, as
amended hereby, beyond any applicable notice and cure period shall be reduced on
the fifth (5th) anniversary of the Premises Rent Commencement Date, to One
Million Two Hundred Eight Thousand Seven Hundred Seven Dollars and Fifty Cents
($1,208,707.50).  It being agreed that Tenant shall have the right, at any time
during the term of the Lease, as amended hereby, and subject to the terms and in
accordance with the criteria of Articles 39 and 52 of this Lease and this
Paragraph 7, to substitute, from time to time, a security deposit in the form of
cash for the letter of credit then being held by Landlord as security or to
substitute a letter of credit (in a form approved by Landlord) for the security
deposit then held by Landlord in the form of cash, as the case may be.
8.           Premises Tenant Fund and Free Rent Conversion.  (A)  Subject to the
terms of this Paragraph 8, including, without limitation, Paragraph 8(E) hereof,
Landlord shall pay to or on behalf of Tenant an amount equal to One Million Six
Hundred Ninety-Nine Thousand Four Hundred Eighty-Eight Dollars and No Cents
($1,699,488.00) (the "Premises Tenant Fund") for the costs that Tenant incurs in
performing the alterations to prepare the Premises for Tenant’s continued
occupancy thereof (the "Initial Alterations").  Tenant may use no more than
fifteen percent (15%) of the Premises Tenant Fund for costs that Tenant incurs
in connection with the Initial Alterations that do not constitute "hard"
construction costs, including, without limitation, architect's and engineer's
fees, permit fees, expediter's fees and designers' fees in each case relating to
the Initial Alterations (such costs which do not constitute the "hard"
construction costs of the Initial Alterations being collectively referred to
herein as "Soft Costs").  Landlord hereby approves Mancini Duffy as Tenant's
architect for the Initial Alterations and Robert Derector Associates as Tenant's
engineer for the Initial Alterations.
 
(B)           Tenant may request disbursements of the Premises Tenant Fund only
by delivering to Landlord a Disbursement Request (as hereinafter
defined).  Subject to the terms of this Paragraph 8, Landlord shall disburse a
portion of the Premises Tenant Fund to Tenant from time to time, within thirty
(30) days after the date that Tenant gives to Landlord the applicable
Disbursement Request (as hereinafter defined).  Tenant shall not be entitled to
any disbursements of the Premises Tenant Fund at any time that a monetary
default or material non-monetary default has occurred and is continuing after
the expiration of applicable notice and cure periods.  Landlord shall not be
required to make disbursements of the Premises Tenant Fund more frequently than
once during any particular calendar month.  Tenant shall not have the right to
request disbursements of the Premises Tenant Fund in an amount that is greater
than the excess of (I) the aggregate amounts that Tenant has theretofore paid or
that then remain payable in each case to Tenant's contractors, subcontractors,
materialmen, suppliers or consultants, as the case may be, for either (a)
materials that have been delivered to the Premises for the Initial Alterations,
(b) labor that has been performed in the Premises for the Initial Alterations,
or (c) the services from which are derived Soft Costs that have been performed
for the Initial Alterations, as the case may be, over (II) the aggregate amount
of disbursements theretofore made by Landlord from the Premises Tenant Fund
(such excess at any particular time being referred to herein as the "Maximum
Disbursement Amount").  
 
(C)           The term "Disbursement Request" shall mean a request for a
disbursement of the Premises Tenant Fund signed by the chief administrative
officer or the chief financial officer of Tenant (or another officer of Tenant
who performs the functions ordinarily performed by a chief administrative
officer or a chief financial officer), together with:
 
(i)           such officer's certification that the amount so requested does not
exceed the Maximum Disbursement Amount,
 
(ii)           copies of the contracts, work orders, purchase orders, change
orders and other documents pursuant to which Tenant has engaged third parties to
perform the Initial Alterations (or provide materials or services in connection
therewith) (except to the extent that Tenant has provided such copies to
Landlord with a prior Disbursement Request),
 
(iii)           copies of reasonable documentation (such as bills and invoices)
that indicate that the applicable work has been completed, the applicable
materials have been furnished, or the applicable services have been performed,
as the case may be,
 
(iv)           waivers of lien from all contractors, subcontractors,
materialmen, architects, engineers and other persons or entities who may file a
lien against the Building or the real property on which the Building is erected
in connection with the performance of the Initial Alterations, and for which
previous disbursements of the Premises Tenant Fund has been made (except to the
extent Tenant gave such waivers of lien to Landlord in connection with a prior
Disbursement Request),
 
(v)           in connection with a disbursement of the Premises Tenant Fund for
costs which do not constitute Soft Costs, a certificate of Tenant's independent
licensed architect stating that, in his or her opinion, the portion of the
Initial Alterations theretofore completed and for which the disbursement is
requested was performed in a good and workmanlike manner and substantially in
accordance with the plans and specifications for such Initial Alterations, as
approved by Landlord, and
 
(vi)           in connection with a disbursement of the Premises Tenant Fund for
costs which do not constitute Soft Costs, a revised estimated total cost to
perform the Initial Alterations, prepared by the construction company that
Tenant has engaged to perform the Initial Alterations.
 
(D)           Landlord makes no representation or warranty that the Premises
Tenant Fund is sufficient to pay the cost of the Initial Alterations.  Tenant
shall pay the amount of any excess of the cost of the Initial Alterations over
the Premises Tenant Fund.  Tenant, during the term of the Lease, shall not
remove the Initial Alterations (or a portion thereof) that Tenant performs using
the proceeds of the Premises Tenant Fund (or alterations that replace such
Initial Alterations (or such portion thereof)) unless Tenant replaces the
Initial Alterations (or such portion thereof), or such other alterations, as the
case may be, with alterations that have a fair value that is equal to or greater
than the portion of the Premises Tenant Fund used therefor (it being understood
that such Alterations that Tenant performs to replace the Initial Alterations
(or such portion thereof), or such other alterations, as the case may be, shall
constitute the property of Landlord as contemplated by this Paragraph 8).
 
(E)           Tenant shall have the right, at any time, from time to time, from
and after the Effective Date, to give Landlord notice (each a "Conversion
Notice") that Tenant elects to convert a portion of the Premises Tenant Fund
(and the Premises Tenant Fund shall be reduced by the amount so converted) to a
credit against fixed annual rent, subject to the terms of this Paragraph
8(E).  Such portion of the Premises Tenant Fund that Tenant may so elect to
convert shall not exceed an amount equal to the lesser of (i) One Million and
00/100 Dollars and (ii) the then undisbursed and unrequested portion of the
Premises Tenant Fund.  Tenant shall in a Conversion Notice specify the amount of
the Premises Tenant Fund that Tenant elects to so convert, subject to the
limitations set forth in the immediately preceding sentence.  If Tenant gives a
Conversion Notice, Tenant shall be entitled to a credit against fixed annual
rent in an amount equal to ninety percent (90%) of the amount specified by
Tenant in such Conversion Notice (such credit, the "Additional Rent
Credit").  The Additional Rent Credit shall be applied against the fixed annual
rent due under the Lease, as amended hereby, in ten (10) equal monthly
installments commencing on the later of (x) the month in which occurs the
Premises Rent Commencement Date and (y) the month immediately succeeding the
month in which Landlord receives such Conversion Notice from Tenant.
 
9.           Freight Elevators.  Tenant shall be entitled to up to one hundred
(100) hours of use of the freight elevators during overtime periods during the
performance of the Initial Alterations without charge. Landlord shall cooperate
with Tenant regarding the scheduling of use of the freight elevators during
overtime hours.
 
10.           Relocation of Electric Switch.  Tenant shall be permitted to
relocate the dedicated 200 amp 480v/3ph/3w service from the 40th Floor Premises
to the 42nd Floor Premises on or before the 40th Floor Premises Termination
Date.  Any such relocation shall be performed at Tenant's expense in accordance
with the provisions of Article 47 of the Lease.
 
11.           Overtime Charges.  The overtime charges for the Building as of the
date hereof are attached hereto as Exhibit "B" and made a part hereof.
 
12.           Brokerage.                                Tenant represents and
warrants to Landlord that it has not dealt with any broker, finder or like agent
in connection with this Amendment other than Cushman & Wakefield Inc. (the
"Broker").  Tenant does hereby indemnify and hold Landlord harmless of and from
any and all loss, costs, damage or expense (including, without limitation,
attorneys' fees and disbursements) incurred by Landlord by reason of any claim
of or liability to any broker, finder or like agent (other than Broker) who
shall claim to have dealt with Tenant in connection herewith. Landlord
represents and warrants to Tenant that it has not dealt with any broker, finder
or like agent in connection with this Amendment other than the Broker. Landlord
does hereby indemnify and hold Tenant harmless of and from any and all loss,
costs, damage or expense (including, without limitation, reasonable attorney’s
fees and disbursements) incurred by Tenant by reason of any claim of or
liability to any broker, finder or like agent who shall claim to have dealt with
Landlord in connection herewith, including, without limitation, the
Broker.  Landlord agrees to pay the Broker pursuant to a separate agreement, if
a commission shall be due.  The provisions of this Paragraph 12 shall survive
the expiration or termination of the Lease as amended by this Amendment.
 
13.           Limitation of Liability.    The obligations of Landlord under the
Lease, as amended by this Amendment, shall not be binding upon Landlord named
herein after the sale, conveyance, assignment or transfer by such Landlord (or
upon any subsequent landlord after the sale, conveyance, assignment or transfer
by such subsequent landlord) of its interest in the Building or the land upon
which it is erected, as the case may be, to the extent assumed by the transferee
of such obligations of Landlord and in the event of any such sale, conveyance,
assignment or transfer, Landlord shall thereafter be and hereby is entirely
freed and relieved of all covenants and obligations of Landlord under the Lease,
as amended by this Amendment, but solely if and to the extent that the
transferee assumes such obligations.  The Landlord Parties (as hereinafter
defined), other than Landlord,  shall not be liable for the performance of
Landlord's obligations under the Lease, as amended by this Amendment.  Tenant
shall look solely to Landlord to enforce Landlord's obligations under the Lease,
as amended by this Amendment, and shall not seek any damages against any of the
members, managers, partners, shareholders, directors, officers and principals,
direct and indirect, comprising Landlord (Landlord and the members, managers,
partners, shareholders, directors, officers and principals, direct and indirect,
comprising Landlord, collectively, the "Landlord Parties").  The liability of
Landlord for Landlord's obligations under the Lease, as amended by this
Amendment, shall be limited to Landlord's interest in the Building and the land
upon which the Building is erected and Tenant shall not look to the property or
assets of any of the Landlord Parties (other than Landlord, as set forth above)
in seeking either to enforce Landlord's obligations under the Lease, as amended
by this Amendment, or to satisfy a judgment for Landlord's failure to perform
such obligations.
 
14.           Authorization.  Tenant represents and warrants to Landlord that
its execution and delivery of this Amendment has been duly authorized and that
the person executing this Amendment on behalf of Tenant has been duly authorized
to do so, and that no other action or approval is required with respect to this
transaction.  Landlord represents and warrants to Tenant that its execution and
delivery of this Amendment has been duly authorized and that the person
executing this Amendment on behalf of Landlord has been duly authorized to do
so, and that no other action or approval is required with respect to this
transaction.
 
15.           Full Force and Effect of Lease.  Except as modified by this
Amendment, the Lease and all covenants, agreements, terms and conditions thereof
shall remain in full force and effect and are hereby in all respects ratified
and confirmed.
 
                                16.           Entire Agreement.  The Lease, as
amended by this Amendment, constitutes the entire understanding between the
parties hereto with respect to the Premises and all prior negotiations and
agreements are merged into the Lease, as amended by this Amendment. The Lease,
as amended hereby, may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
 
                                17.           Enforceability.  This Amendment
shall not be binding upon or enforceable against Landlord or Tenant unless, and
until, Landlord, in its sole discretion, shall
have executed and unconditionally delivered to Tenant an executed counterpart of
this Amendment.
 
18.           Counterparts; Miscellaneous.  This Amendment may be executed in
one or more counterparts each of which when taken together shall constitute but
one original. As used in this Amendment, and unless otherwise indicated,
"hereby" means by this Amendment; "herein" means in this Amendment; "hereof"
means of this Amendment; and similar words shall have similar references to this
Amendment.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment of
Lease as of the date first above written.
 
 
ONE PENN PLAZA LLC, Landlord
 
By:  Vornado Realty L.P., sole member
 
                        By:   Vornado Realty Trust, general partner



  By:  _______________________________   
David R. Greenbaum 
 
President – New York Office Division



 
 
                                                               BROADPOINT
SECURITIES GROUP, INC., Tenant


By:           
Name:
Title:



 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
 
 

 
UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)




STATE OF
______________________                                                                                                )
: ss.:
COUNTY OF
____________________                                                                                                )


On the _____ day of _________________, in the year 2008, before me, the
undersigned personally appeared ________________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.


____________________________
Notary Public


UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)






STATE OF
______________________                                                                                                )
: ss.:
COUNTY OF
____________________                                                                                                )




On the _____ day of _________________, in the year 2008, before me, the
undersigned, personally appeared ____________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the
_______________.  (Insert the city or other political subdivision and the state
or country or other place the acknowledgement was taken.)




____________________________
(Signature and office of individualtaking acknowledgement)
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit "A"


HVAC Specifications


(See Attached)
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit "B"


Overtime Charges


(See Attached)
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit "C"


Original 40th Floor Premises


(See Attached)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Schedule 1


 
Sections 10.02, 10.03 and 10.04 of the Lease
 
10.02.  (a) If the Tenant desires to assign this Lease or to sublet all or any
portion of the demised premises, it shall (except as otherwise specifically
provided in this Article) first submit in writing to Landlord the following
information:
 
(i) whether the proposed transaction is an assignment or a sublease;
 
(ii) (x) if a sublease, the term of such proposed sublease and the demised
premises or the portion thereof proposed to be sublet and the proposed rent
therefor; or (y) if an assignment, the proposed effective date of the
assignment, and the amount of any payments required to be paid by Tenant or the
proposed assignee;
 
(iii) all other material terms of the proposed transaction including any free
rent, work allowance, or work proposed to be performed by Tenant; and
 
(iv) at Tenant’s option (subject to the other terms of this Article 10) the
Business Information (as defined in Section 10.03hereof );
 
and together with such information shall offer in writing (x) with respect to a
prospective assignment, to assign this Lease to Landlord without any payment of
moneys or other consideration therefor, but with a full release of Tenant from
any and all obligations accruing under this Lease from and after the effective
date of such assignment; or (y) with respect to a prospective subletting, to
sublet to Landlord the portion of the demised premises involved (“Leaseback
Area”) for the term specified by Tenant in its offer and at the lower of
(A) Tenant’s proposed subrental or (B) at the same rate of fixed rent and
additional rent; and otherwise on the same terms, covenants and conditions
(including provisions relating to escalation rents), as are contained herein and
as are allocable and applicable to the portion of the demised premises to be
covered by such subletting; provided, however, if an offer of a sublease is
made, and if the proposed sublease will result in all or substantially all of
the demised premises being sublet, then (if Landlord accepts such offer)
Landlord shall have the option to extend the term of the proposed sublease for
the balance of the term of this Lease less one (1) day and if Landlord shall
exercise such option Tenant shall not have the right to exercise the Renewal
Option (as hereinafter defined), notwithstanding the provisions of Article 50
hereof to the contrary.
 
(b)           In addition, the offer shall specify the effective date of the
assignment (if an assignment) or the date on which the Leaseback Area will be
made available to Landlord (if a sublease), which date (in either case) shall be
no earlier than
 
(i) one hundred twenty (120) days after the making by Tenant of the offer, if
Tenant did not include the applicable Business Information in the offer; or
 
(ii) the earlier of (x) ninety (90) days after the making of such offer, and (y)
the proposed rent commencement date of such sublease or the effective date of
such assignment, as the case may be, if Tenant did include the Business
Information; but in no event less than thirty (30) days after the making of such
offer;
 
and in no event later than one hundred eighty (180) days following the giving of
the offer.
 
(c)           (i)  Landlord shall either accept or reject such offer no later
than sixty (60) days after such offer is submitted to Landlord, or if sooner,
thirty (30) days after the Business Information is submitted to Landlord
(regardless of whether the Business Information is submitted after the making of
the offer).  If such offer shall contain the following words in bold and capital
letters:  "LANDLORD’S FAILURE TO RESPOND TO THIS OFFER IN [60] [30] DAYS SHALL
BE DEEMED TO MEAN THAT LANDLORD HAS WAIVED ITS RIGHT TO ACCEPT THE OFFER SET
FORTH HEREIN", and Landlord shall fail to respond within sixty (60) days or (if
earlier) thirty (30) days from the date that Tenant provides the Business
Information,  such failure shall be deemed to mean that Landlord has waived its
rights to accept such offer.
 
(ii)  If Landlord has rejected (or waived, or been deemed to have waived, its
right to accept) any offer, Tenant shall not be obligated to give Landlord any
further offer with respect to such proposed assignment or subletting; provided,
however, Tenant shall be obligated to give Landlord another offer with respect
to any proposed assignment or subletting if
 
(x) Tenant did not provide the Business Information at the time of the initial
offer, and shall fail to provide the Business Information within the six (6)
month period after submitting the initial offer;
 
(y) Tenant has provided the Business Information and Tenant and such assignee or
sublessee, as the case may be, shall not have executed and unconditionally
delivered an assignment agreement or a sublease, as the case may be, within the
six (6) month period after the submission of the initial offer (or if Tenant and
such assignee or sublessee are actively negotiating at the end of such six (6)
month period, Tenant and such assignee or sublessee, as the case may be, shall
not have executed and unconditionally delivered an assignment agreement or a
sublease, as the case may be, within the nine (9) month period after the initial
offer); or
 
(z) the net effective economic terms of the proposed assignment or subletting,
as the case may be, shall vary by more than ten percent (10%) from the net
effective economic terms set forth in such initial offer.
 
(iii) If, pursuant to the proviso in the immediately preceding subsection (ii),
Tenant is required to give Landlord another offer with respect to a particular
proposed assignment or sublease, then the provisions of  Section 10.02(a) shall
again apply, except that Landlord shall respond to any such reoffer within
fifteen (15) days; and if such reoffer shall contain the following words in bold
and capital letters:  "LANDLORD’S FAILURE TO RESPOND TO THIS REOFFER IN FIFTEEN
(15) DAYS SHALL BE DEEMED TO MEAN THAT LANDLORD HAS WAIVED ITS RIGHT TO ACCEPT
THE REOFFER SET FORTH HEREIN” and Landlord shall fail to respond within such
fifteen (15) day period, such failure shall be deemed to mean that Landlord has
waived its rights to accept such offer; provided, however, if such reoffer
includes the Business Information, then Landlord shall respond to any such
reoffer within fifteen (15) days, and if Landlord is not accepting the offer,
shall also consent or deny its consent to the specific assignment or subletting
within such fifteen (15) day period; and if such reoffer shall contain the
following words “LANDLORD’S FAILURE TO RESPOND TO THIS REOFFER IN FIFTEEN (15)
DAYS SHALL BE DEEMED TO MEAN THAT LANDLORD HAS WAIVED ITS RIGHT TO ACCEPT THE
REOFFER SET FORTH HEREIN AND THAT LANDLORD HAS CONSENTED TO THE SPECIFIED
[SUBLEASE] [ASSIGNMENT] and Landlord shall fail to respond within such 15 day
period, such failure shall be deemed to mean that Landlord has waived its rights
to accept such offer and that Landlord consents to the specific assignment or
subletting.
 
(iv) Landlord or its agents or designees shall have the right, during such time
as Landlord is considering any offer, at reasonable times during business hours,
to enter the demised premises to exhibit same to prospective sublessees.
 
(d)           If Landlord shall accept any such offer, Tenant shall then execute
and deliver to Landlord, or to anyone designated or named by Landlord, an
assignment or sublease, as the case may be, in either case in a form reasonably
satisfactory to Landlord’s counsel.
 
If a sublease is so made to Landlord or its designee, it shall expressly:
 
(i)           permit Landlord to make further subleases of all or any part of
the Leaseback Area and (at no cost or expense to Tenant) to make and authorize
any and all changes, alterations, installations and improvements in such space
as Landlord may deem necessary for such subletting, at Landlord’s expense.
 
(ii)           provide that Tenant will at all times permit reasonably
appropriate means of ingress to and egress from the Leaseback Area;
 
(iii)           negate any intention that the estate created under such sublease
be merged with any other estate held by either of the parties;
 
(iv)           provide that Landlord shall accept the Leaseback Area “as is”
except that Landlord at Landlord’s expense, shall perform all such work and make
all such alterations as may be required physically to separate the Leaseback
Area from the remainder of the demised premises to permit lawful occupancy, it
being intended that Tenant shall have no other cost or expense in connection
with the subletting of the Leaseback Area;
 
(v)           provide that at the expiration of the term of such sublease Tenant
will accept the Leaseback Area in its then existing condition, subject to the
obligations of Landlord to make such repairs thereto as may be necessary to
preserve the Leaseback Area in good order and condition, ordinary wear and tear
is excepted.
 
Landlord shall indemnify and save Tenant harmless from all obligations under
this Lease as to the Leaseback Area during the period of time it is so sublet,
except for fixed annual rent and additional rents, if any, due under the within
Lease, which are in excess of the rent and additional rents due under such
sublease.
 
Subject to the foregoing, performance by Landlord, or its designee, under a
sublease of the Leaseback Area shall be deemed performance by Tenant of any
similar obligations under this Lease and any default under any such sublease
shall not give rise to a default under a similar obligation contained in this
Lease, nor shall Tenant be liable for any default under this Lease or deemed to
be in default hereunder if such default is occasioned by or arises from any act
or omission of the tenant under such sublease or is occasioned by or arises from
any act or omission of any occupant holding under or pursuant to any such
sublease.
 
10.03.                      If Tenant requests Landlord’s consent to a specific
assignment or subletting, it shall submit in writing to Landlord (i) the name
and address of the proposed assignee or sublessee, (ii) a duly executed letter
of intent with respect to the proposed agreement of assignment or sublease (see
Section 10.04 below), (iii) reasonably satisfactory information as to the nature
and character of the business of the proposed assignee or sublessee, and as to
the nature of its proposed use of the space, and (iv) banking, financial or
other credit information relating to the proposed assignee or sublessee
reasonably sufficient to enable Landlord to determine the financial or other
credit information relating to the proposed assignee or sublessee (the
foregoing, the “Business Information”).
 
10.04                      Notwithstanding anything to the contrary herein, if
Landlord shall not have accepted Tenant’s offer (or shall be deemed not to have
accepted Tenant’s offer), as provided in Section 10.02 hereof (and subject to
the provisions of Section 10.02(c)(ii) hereof), then Landlord will not
unreasonably withhold or delay its consent to Tenant’s request for consent to
such specific assignment or subletting.  Subject to the provisions of Section
10.02 hereof regarding reoffers, Landlord shall respond to Tenant’s request no
later than the earlier of (i) the thirtieth (30th) day after Tenant submitted
the Business Information or (ii) the later of (x) the sixtieth (60th) day after
submitting such offer and (y) the date that is fifteen (15) days after Tenant
delivers the Business Information, if Tenant did not deliver the Business
Information when it initially submitted such offer (the applicable period, the
“Response Period”).  For the avoidance of doubt, the parties acknowledge that
the Response Period may run concurrently with the period in which Landlord is
considering an offer under Section 10.02 hereof.  If Landlord fails to respond
by the end of the Response Period, then Tenant may notify Landlord in writing of
such failure (together with a copy of the initial notice submitted by Tenant to
Landlord) which notice shall contain the following language in bold and capital
letters:  LANDLORD'S FAILURE TO RESPOND BY [TENANT TO INSERT LAST DAY OF THE
RESPONSE PERIOD] SHALL BE DEEMED LANDLORD'S CONSENT TO THE TRANSACTION DESCRIBED
IN THE ATTACHED NOTICE.  If Landlord again fails to respond within five (5)
Business Days after it receives such notice, then Landlord shall be deemed to
have consented to such request (provided such notice by Tenant reminds Landlord
in writing that its failure to respond within such five (5) Business Day period
will constitute such deemed consent by Landlord).  Any consent of Landlord under
this Article shall be subject to the terms of this Article and conditional upon
there being no default by Tenant, beyond any notice and grace period, under any
of the material terms, covenants and conditions of this Lease at the time that
Landlord’s consent to any subletting or assignment is requested and on the date
of the commencement of the term of any proposed sublease or the effective date
of any proposed assignment.
 



 
 

--------------------------------------------------------------------------------

 

Schedule 2


Articles 49 and 50


ARTICLE 49
 
49.01  Additional Space.
 
(a) The term "Additional Space" shall mean any 41st Floor Expansion Space or any
43rd Floor Expansion Space.
 
(b) The term "Initial Tenant Requirement" shall mean the requirement that Tenant
is the person or entity that executed and delivered the Seventh Amendment
initially as the tenant thereunder or to a person or entity that succeeds to
Tenant's interest under this Lease pursuant to Sections 10.08(a), (b), (c) or
(d), 10.09 and/or 10.10 hereof.
 
(c) The term "Minimum Demise Requirement" shall mean the requirement that this
Lease demises at least thirty-seven thousand one hundred ninety-one (37,191)
square feet of rentable area; provided, however, that the Minimum Demise
Requirement shall be decreased by the number of square feet of rentable area in
any Leaseback Area if Landlord accepted any offer of Tenant with respect to such
Leaseback Area; provided that in no event shall the Minimum Demise Requirement
be less than thirty two thousand (32,000) square feet of rentable area.
 
(d) The term "Minimum Occupancy Requirement" shall mean the requirement that
Tenant occupies, at the time in question, at least eighty percent (80 %) of the
rentable area that is demised by this Lease for the conduct of business.
 
(e) The term "41st Floor Expansion Space" shall mean the rentable area of the
forty-first (41st) floor of the Building (or a portion thereof).
 
(f) The term "43rd Floor Expansion Space" shall mean the rentable area of the
forty-third (43rd) floor of the Building (or a portion thereof).  
 
(g) The term "Scheduled Additional Space Commencement Date" shall mean, as to
the applicable Additional Space, either the Scheduled Post Expiration
Commencement Date or (if earlier, and as set forth below) the Scheduled
Accelerated Commencement Date, as the case may be.
 
(h) As to any Additional Space, the "Scheduled Post Expiration Commencement
Date" means the day after the date that the lease for such Additional Space is
scheduled to expire, (i) which in the case of the 41st Floor Expansion Space
shall, subject to Section 49.02(b) hereof, be as set forth in a notice from
Landlord to Tenant promptly following the date Landlord enters into any lease
for all or any portion of the 41st Floor Expansion Space and (ii) which in the
case of any portion of the 43rd Floor Expansion Space shall mean (subject to
Section 49.01(i) hereof and Section 49.02(b) hereof) April 1, 2018.
 
(i) If any lease for Additional Space terminates prior to its scheduled
expiration date, or if Landlord reasonably believes that any lease of any
Additional Space will terminate earlier than the scheduled expiration of the
term thereof, then Landlord shall have the right to accelerate the Scheduled
Additional Space Commencement Date for the applicable Additional Space by giving
notice thereof (the "Acceleration Notice") to Tenant, setting forth such
accelerated commencement date for such portion of Additional Space (such
accelerated date, the "Scheduled Accelerated Commencement Date"); provided that
the Scheduled Accelerated Commencement Date shall in no event be less than sixty
(60) days after Landlord gives the Acceleration Notice.
 
49.02  
  Option.

 
(a)           Tenant shall have the option (the "Additional Space Option") to
lease an Additional Space for a term (the "Additional Space Term") commencing on
the applicable Additional Space Commencement Date and expiring on the New
Expiration Date (i.e., March 31, 2021), as such date may be extended pursuant to
Article 50 hereof), by giving notice thereof (the "Additional Space Notice") to
Landlord on or prior to the three hundred sixty-fifth (365th) day before the
Scheduled Post Expiration Commencement Date for the applicable Additional Space;
provided, however, if Landlord shall give an Acceleration Notice with respect
thereto, then ten (10) business days after the date on which Landlord gives such
Acceleration Notice.  Time shall be of the essence as to the date by which
Tenant must give the Additional Space Notice to Landlord to exercise the
Additional Space Option.  If Tenant does not give the Additional Space Notice to
Landlord on or prior to the aforesaid dates, then Landlord shall thereafter have
the right to lease the applicable Additional Space (or any part thereof) to any
other person or entity on terms acceptable to Landlord in Landlord's sole
discretion without being required to make any other offer to Tenant regarding
the applicable Additional Space under this Article 49; (but subject to Section
49.02(b) hereof); provided, however, if by the last day on which Tenant is
entitled to give such Additional Space Notice, Tenant does not give an
Additional Space Notice to Landlord with respect to the entire 43rd Floor
Expansion Space and Landlord thereafter leases a portion thereof to another
Person, then prior to Landlord leasing the balance thereof to another Person,
Landlord shall give Tenant a notice (the "Balance Notice") describing the
particular portion of the 43rd Floor Expansion Space that is available for
leasing and the Scheduled Additional Space Commencement Date with respect
thereto, Tenant shall have the Additional Space Option to lease the Additional
Space described in the Balance Notice for the Additional Space Term in
accordance with the term of this Article 49, by giving an Additional Space
Notice to Landlord within five (5) Business Days after Landlord gives the
Balance Notice.  Tenant shall not have the right to revoke an Additional Space
Notice given to Landlord pursuant to this Article 49; provided, however, that if
(x) Tenant exercises the Additional Space Option for a particular Additional
Space, and (y) Landlord subsequently exercises Landlord's rights under Section
49.01(i) hereof to accelerate the Scheduled Additional Space Commencement Date
for such Additional Space, then Tenant shall have the right to revoke Tenant's
exercise of the Additional Space Option for such Additional Space by giving
notice thereof to Landlord on or prior to the fifteenth (15th) day after the
date that Landlord gives Tenant notice of such acceleration of the Scheduled
Additional Space Commencement Date for such Additional Space.  Tenant shall not
have the right to exercise the Additional Space Option for only a portion of the
applicable Additional Space.
 
(b)           Notwithstanding the foregoing to the contrary, if Tenant fails to
exercise its rights as set forth herein to lease any Additional Space, then
following the initial leasing thereof following such failure. Tenant shall have
the rights set forth in this Article 49 with respect to such Additional Space
but subject to the limitations set in this Article 49.  Promptly following the
consummation of such initial leasing, following such failure to exercise,
Landlord shall send Tenant a notice setting forth the Scheduled Post Expiration
Commencement Date with respect thereto.
 
49.03  
  Certain Limitations.

 
(a) Tenant shall have the right to exercise an Additional Space Option only
during the period that the Minimum Demise Requirement is satisfied, the Minimum
Occupancy Requirement is satisfied and the Initial Tenant Requirement is
satisfied.
 
(b) Tenant's exercise of an Additional Space Option shall be ineffective if, on
the date that Tenant gives the applicable Additional Space Notice to Landlord, a
monetary default or material nonmonetary default beyond applicable notice and
cure periods has occurred and is continuing.  If (i) Tenant exercises an
Additional Space Option, and (ii) on the Additional Space Commencement Date, a
monetary default or material non-monetary default beyond applicable notice and
cure periods has occurred and is continuing, the Minimum Demise Requirement is
not satisfied, the Minimum Occupancy Requirement is not satisfied or the Initial
Tenant Requirement is not satisfied, then, promptly upon learning of such
occurrence, and prior to delivering possession of such Additional Space to
Tenant, Landlord shall have the right to declare Tenant's exercise of such
Additional Space Option ineffective by giving notice thereof to Tenant, in which
case Landlord shall have the right to lease the applicable Additional Space (or
any portion thereof) to any other person or entity on terms acceptable to
Landlord in Landlord's sole discretion.
 
(c) Notwithstanding anything to the contrary herein, if as to any Additional
Space, (x) Tenant exercises the Additional Space Option on or before the date
that is three hundred sixty-five (365) days prior to the Scheduled Post
Expiration Commencement Date for the applicable Additional Space and (y) no
later than the date that is three hundred thirty-five (335) days prior to the
Scheduled Post Expiration Commencement Date, Landlord gives Tenant a notice that
Landlord is then in bona fide negotiations with the tenant then occupying the
applicable Additional Space for an additional or renewal term for a period
commencing on the Scheduled Post Expiration Commencement Date and stating in
such notice the proposed expiration date of such renewal or extension term,
then, Tenant shall have the right, within five (5) Business Days of such notice
(time being of the essence) to revoke Tenant’s exercise of its Additional Space
Option, in which event Tenant’s exercise of its Additional Space Option is void
and of no further force and effect.  In the event that Tenant shall not so
revoke Tenant's exercise of its Additional Space Option, and if, no later than
the date that is three hundred five (305) days prior to the Scheduled Post
Expiration Commencement Date, Landlord gives Tenant a notice stating that,
Landlord and such tenant occupying such Additional Space have executed an
agreement extending or renewing the term of such tenant's occupancy then
Tenant's exercise of its Additional Space Option shall be deemed void and of no
further force and effect (but if Landlord shall not give such notice, then
Tenant’s exercise of the Additional Space Option shall continue to be in effect
and binding on both parties). If Tenant shall so revoke Tenant's exercise of its
Additional Space Option or if its Additional Space Option shall be deemed void
as aforesaid, then Tenant shall not have the right to lease such Additional
Space unless and until such Additional Space again becomes available for leasing
including if available as a result of the expiration or earlier termination of
the term of the agreement extending or renewing the term of such tenant's
occupancy, in accordance with this Article 49, including, without limitation,
Section 49.02(b) hereof.
 
(d) Tenant shall not have the right to exercise the Additional Space Option as
to any Additional Space if the Scheduled Additional Space Commencement Date
therefor will occur after the Option Cutoff Date and, without limiting the
foregoing, Landlord shall not have any obligation to give Tenant an Acceleration
Notice for any Additional Space if the Scheduled Accelerated Commencement Date
therefor would occur on or after the Option Cutoff Date.  The term "Option
Cutoff Date" shall mean March 31, 2020 (or following Tenant's exercise of the
Renewal Option, March 31, 2021); it being agreed, however, that Tenant shall not
be entitled to exercise an Additional Space Option for which the Scheduled
Additional Space Commencement Date is after April 1, 2016, unless Tenant has
exercised (or simultaneously with such exercise of the Additional Space Option,
exercises) the Renewal Option in which event Tenant shall not be entitled to
exercise an Additional Space Option for which the Scheduled Additional Space
Commencement Date is on or after April 1, 2021.
 
(e)           Tenant shall not have the right to lease more than twenty thousand
(20,000) square feet of rentable area of Additional Space pursuant to this
Article 49; provided, however that notwithstanding the foregoing provision of
this subsection (e), Tenant shall have the right to lease (x) an entire floor of
Additional Space if Tenant has theretofore leased less than twenty thousand
(20,000) square feet of rentable area of Additional Space and (y) any portion of
the  Additional Space until Tenant leases the first portion of Additional Space
that results in Tenant leasing an aggregate of twenty thousand (20,000) square
feet or more of rentable area of Additional Space.  Notwithstanding anything to
the contrary contained herein, Landlord shall not be obligated to divide any of
the Additional Space for purposes hereof.


49.04   Lease Provisions Apply.
 
If Tenant exercises the Additional Space Option in accordance with the
provisions of this Article 49, then, on the applicable Additional Space
Commencement Date, the following provisions shall become effective:
 
(a) The applicable Additional Space shall be added to the Premises for purposes
of this Lease (except as otherwise provided in this Section 49.04).
 
(b) Tenant shall use the 41st Floor Expansion Space, and Tenant shall cause any
other person or entity claiming by, through or under Tenant to use the 41st
Floor Expansion Space, in either case in accordance with Section 2.01 of this
Lease.
 
(c) Tenant shall use the 43rd Floor Expansion Space, and Tenant shall cause any
other person or entity claiming by, through or under Tenant to use the 43rd
Floor Expansion Space, in either case in accordance with Section 2.01 of this
Lease.
 
(d) The real estate tax escalation additional rent payable for each comparative
from and after the applicable Additional Space Commencement Date shall be
increased to reflect the inclusion of the applicable Additional Space in the
Premises by an amount equal to the product obtained by multiplying (I) the ratio
(expressed as a percentage) that the number of square feet of rentable area in
the applicable Additional Space bears to the number of square feet of rentable
area in the Building, by (II) the excess of (x) real estate taxes for the
applicable comparative year, over (y) the applicable base year.
 
(e) The Expense Payment for each comparative year from and after the applicable
Additional Space Commencement Date shall be increased to reflect the inclusion
of the applicable Additional Space in the Premises by an amount equal to the
product obtained by multiplying (I) the ratio (expressed as a percentage) that
the number of square feet of rentable area in the applicable Additional Space
bears to the number of square feet of rentable area in the Building, by (II) the
excess of (x) Expenses for the applicable comparative year, over (y) the
applicable base year.
 
(f) Landlord shall not be obligated to perform any work or make any
installations in the applicable Additional Space or grant Tenant a work
allowance therefor; provided, however, if Tenant shall lease, pursuant to the
terms of this Article 49, Additional Space on the forty-first (41st) floor such
that Tenant leases, in the aggregate, fifty percent (50%) of the rentable area
of the forty-first (41st) floor, then promptly following the Additional Space
Commencement Date on which Tenant first leases such fifty percent (50%), if
Landlord has not done so following the date of the Seventh Amendment, Landlord
shall upgrade, at Landlord's expense, the common corridor on such floor in a
Building standard manner.
 
(g) The fixed annual rent for 41st Floor Expansion Space shall be an amount
equal to the Rental Value therefor.
 
(h) The fixed annual rent for 43rd Floor Expansion Space shall be an amount
equal to the Rental Value therefor.
 
(i)           For any Additional Space that is (x) less than 10,000 rentable
square feet in the aggregate, the fixed annual rent therefor shall be increased
to include an amount for Landlord to supply electricity to Tenant therefor and
Tenant shall pay for Tenant's electrical consumption therein on a "rent
inclusion" basis at commercially reasonable rates and otherwise pursuant to the
terms of the Lease, as applicable, and (y) for Additional Space of 10,000
rentable square feet or more, Landlord shall install, at Landlord’s expense a
submeter to measure Tenant’s electrical consumption therein, and Tenant shall
pay for such electricity on a submetered basis in accordance with the terms of
this Lease.


49.05  Delivery.
 
If Tenant exercises any Additional Space Option pursuant to this Article 49,
then Landlord shall deliver vacant, broom-clean and exclusive possession of the
applicable Additional Space to Tenant on the applicable Scheduled Additional
Space Commencement Date; provided, however, that if Landlord shall be unable to
deliver vacant, broom-clean and exclusive possession to Tenant of the applicable
Additional Space on the Scheduled Additional Space Commencement Date, then
Landlord, at Landlord's expense, shall use reasonable diligence to cause vacant
and exclusive possession of the applicable Additional Space to be delivered to
Tenant as promptly as reasonably practicable thereafter (the Scheduled
Additional Space Commencement Date, or if  later, the  date on which Landlord
delivers vacant and exclusive possession of the applicable Additional Space to
Tenant as contemplated by this Section 49.05, being referred to herein as the
"Additional Space Commencement Date"), and (y) if such person's or entity's
right to remain in occupancy of the applicable Additional Space (or a portion
thereof) terminates prior to the Scheduled Additional Space Commencement Date,
then Landlord shall have no liability to Tenant (except as otherwise set forth
above), and Tenant shall have no right to terminate or rescind this Lease or
Tenant's exercise of the Additional Space Option or reduce the Rental, in each
case deriving from Landlord's failure to deliver vacant and exclusive possession
of the applicable Additional Space to Tenant on the Scheduled Additional Space
Commencement Date (but for the avoidance of doubt, Tenant shall have no
obligation in respect of any Additional Space prior to the applicable Additional
Space Commencement Date).  Notwithstanding anything to the contrary contained
herein, if Landlord fails to deliver possession of the applicable Additional
Space to Tenant on or before the date that is three hundred sixty-five (365)
days after the Scheduled Additional Space Commencement Date therefor, then
Tenant shall have the right to rescind Tenant's election to lease the applicable
Additional Space, by giving notice thereof to Landlord at any time after such
three hundred sixty-fifth (365th) day  that Landlord has not delivered such
applicable Additional Space to Tenant, in which event Tenant shall have no
further obligations or liabilities or rights in connection with such applicable
Additional Space.
 
 

--------------------------------------------------------------------------------


 
ARTICLE 50
 
 
Renewal
 
50.01  
  Renewal Option.

 
(a) Subject to the terms of this Article 50, Tenant shall have the option (the
"Renewal Option") to extend the term of this Lease for (x) the entire Premises
or (y) 80% or more of the Premises (which 80% shall include the entire rentable
area of the 42nd floor of the Building) (but if for a portion of the Premises
described in this clause (y), then each portion of the Renewal Premises must be
contiguous (vertically or horizontally) to another portion of the Renewal
Premises) ( the portion of the Premises for which Tenant exercises such renewal
option, the "Renewal Premises") for one (1) additional period of five (5) years
(the "Renewal Term"), which Renewal Term shall commence on April 1, 2021 and end
on March 31, 2026; provided that on the date that Tenant gives Landlord notice
(the "Renewal Notice") of Tenant’s election to exercise the Renewal Option, (a)
this Lease has not been previously terminated, (b) no monetary default or
material non-monetary beyond applicable notice and cure periods has occurred and
is continuing, (c) the Minimum Occupancy Requirement is satisfied, (d) the
Minimum Demise Requirement is satisfied, and (e) the Initial Tenant Requirement
is satisfied
 
(b) The Renewal Option shall identify the Renewal Premises and shall be
exercisable only by Tenant's delivering the Renewal Notice to Landlord not later
than March 31, 2020 (as to which date time shall be of the essence).  Landlord
shall have the right to declare Tenant's exercise of the Renewal Option
ineffective if (a) a monetary default or material non-monetary default has
occurred and is continuing (after applicable notice and cure periods) on March
31, 2021, (b) the Minimum Occupancy Requirement is not satisfied as of March 31,
2021, (c) the Minimum Demise Requirement is not satisfied as of March 31, 2021,
or (d) as of March 31, 2021, the Initial Tenant Requirement is not satisfied, in
either case by giving notice thereof to Tenant during the period commencing
March 31, 2021 and ending on the date that is fifteen (15) days after the New
Expiration Date (it being understood that (x) if Landlord so declares Tenant's
exercise of the Renewal Option ineffective, then the Term shall terminate on the
fifteenth (15th) day after the date that Landlord gives Tenant notice of such
declaration (in which case Tenant shall pay the rental due hereunder in respect
of the Renewal Term to the extent accruing during the period commencing on the
first day of the Renewal Term and ending on the date that the Term so
terminates), and (y) nothing contained in this Section 50.01(b) limits
Landlord's other rights or remedies after the occurrence of a default beyond
applicable notice and cure periods).
 
50.02  
  Lease Provisions Apply.

 
If Tenant exercises the Renewal Option, then the leasing of the Renewal Premises
during the Renewal Term shall be upon the terms set forth herein, except that
the expiration date shall be March 31, 2026, and:
 
(a) the Fixed Rent for the Renewal Premises during the Renewal Term shall be the
Rental Value thereof;
 
(b) Landlord shall have no obligation to perform any work in connection with
Tenant's exercise of the Renewal Option;
 
(c) Landlord shall have no obligation to grant to Tenant any work allowance in
connection with Tenant's exercise of the Renewal Option; and
 
(d) the provisions of this Article 50 shall not be applicable to permit Tenant
to further extend the term of this Lease.
 



 
 

--------------------------------------------------------------------------------

 

Schedule 3


Articles 53, 54 and 55


ARTICLE 53


OFAC Compliance.
 
53.01.  Tenant represents and warrants that (a) Tenant and each person or entity
owning an interest in Tenant is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury ("OFAC") and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the "List"), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States, (b)
none of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that this Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times.  The term "Embargoed Person" means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited[by law or Tenant is in violation of law.
 
53.02  Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding Section are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any "Prohibited Person" (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under this Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms of this Article 53.
 
53.03   Tenant hereby acknowledges and agrees that Tenant’s inclusion on the
List at any time during the term of this Lease shall be a default
hereunder.  Notwithstanding anything herein to the contrary, Tenant shall not
permit the Premises or any portion thereof to be used or occupied by any person
or entity on the List or by any Embargoed Person (on a permanent, temporary or
transient basis), and any such use or occupancy of the Premises by any such
person or entity shall be a default hereunder.
 
53.04  
 Tenant shall provide documentary and other evidence of Tenant's identity and
ownership as may be reasonably requested by Landlord at any time to enable
Landlord to verify Tenant's identity or to comply with any legal request.

 

 
ARTICLE 54


 
Fair Market Rent
 
54.01  Certain Definitions.
 
(a)           The term "Rental Value" shall mean, as of the Applicable Date,
 
(i) in connection with the Renewal Term, and the Renewal Premises, the greater
of (x) the annual Fixed Rent payable as of March 31, 2021 (without taking into
account any abatement of Fixed Rent applicable as of such date) and (y) the Fair
Market Rent for the Renewal Term; and
 
(ii) in connection with any Additional Space, only the Fair Market Rent for the
applicable Additional Space.
 
(b)           The term "Fair Market Rent" shall mean annual fair market rental
value for the Applicable Area on the Applicable Date for the applicable term.
 
(c)           The term "Applicable Area" shall mean, (x) the Renewal Premises in
connection with the determination of the Fair Market Rent for the Renewal Term,
and (y) the applicable Additional Space, in connection with the determination of
the Fair Market Rent in connection with the exercise of an option under Article
49 of this Lease for the applicable term.
 
                (d)
The term "Applicable Date" shall mean:

 
1. April 1, 2021, in connection with the determination of the Fair Market Rent
for the Renewal Premises for the Renewal Term pursuant to Article 50 of this
Lease.
 
2. the Scheduled Additional Space Commencement Date, in connection with the
determination of the Fair Market Rent for any Additional Space under Article 49.
 
54.02  
  Fair Market Rent Assumptions.

 
The Fair Market Rent shall be determined assuming that the Applicable Area is
free and clear of all leases and tenancies (including this Lease), that the
Applicable Area is available for the purposes permitted by this Lease in the
then rental market, that Landlord has had a reasonable time to locate a tenant,
and that neither Landlord nor the prospective tenant is under any compulsion to
rent, and taking into account all relevant factors.
 
54.03  
  Fair Market Procedure.

 
                (a)  
If Tenant exercises the Renewal Option, or Tenant exercises an Additional Space
Option, then Landlord and Tenant shall each deliver simultaneously to the other,
at Landlord's office, a notice (each, a "Rent Notice"), on a date mutually
agreed upon, but in no event later than (and if no date is otherwise agreed to,
then on):

 
1.           October 1, 2020, with respect to the Rent Notice for the
determination of the Fair Market Rent in the Premises, in the case of a renewal
pursuant to Article 50 of this Lease, and
 
2.           the later to occur of (I) three (3) months before the Scheduled
Additional Space Commencement Date, and (II) the sixtieth (60th) day after the
date that Tenant gives the applicable Additional Space Notice to Landlord, with
respect to the Rent Notice for the determination of the Fair Market Rent for the
applicable Additional Space, as the case may be, which Rent Notice shall set
forth each of their respective determinations of the Fair Market Rent
(Landlord's determination of the Fair Market Rent is referred to as "Landlord's
Determination" and Tenant's determination of the Fair Market Rent is referred to
as "Tenant's Determination").  If (i) Landlord fails to give Landlord's
Determination to Tenant, and (ii) Tenant tenders Tenant's Determination to
Landlord, then the Fair Market Rent for the Applicable Area shall be Tenant's
Determination.  If (i) Tenant fails to give Tenant's Determination to Landlord,
and (ii) Landlord tenders Landlord's Determination to Tenant, then the Fair
Market Rent for the Applicable Area shall be Landlord's Determination.
 
If Tenant's Determination is lower than Landlord's Determination, then Landlord
and Tenant shall attempt in good faith to agree upon the Fair Market Rent for a
period of thirty (30) days after the date that Landlord gives Landlord's
Determination to Tenant, and Tenant gives Tenant's Determination to
Landlord.  If Tenant's Determination is higher than Landlord's Determination,
then the Fair Market Rent for the Applicable Area shall be the average of
Landlord's Determination and Tenant's Determination.  If Landlord and Tenant do
not agree on the Fair Market Rent for the Applicable Area within thirty (30)
days after the date that Landlord gives Landlord's Determination to Tenant, and
the date that Tenant gives Tenant's Determination to Landlord, then Landlord and
Tenant shall select jointly an individual that is an independent real estate
appraiser that (i) neither Landlord nor Tenant, nor any of their respective
Affiliates, has engaged during the immediately preceding period of three (3)
years, and (ii) has at least ten (10) years of experience in appraising
properties that are similar in character to the Building (such appraiser being
referred to herein as the "Appraiser").   Landlord and Tenant shall each pay
fifty percent (50%) of the Appraiser's fee.  If Landlord and Tenant do not agree
on the Appraiser within ten (10) days after the last day of such period of
thirty (30) days, then either party shall have the right to institute an
Expedited Arbitration Proceeding (as hereinafter defined) or the sole purpose of
designating the Appraiser.
 
(b) The parties shall instruct the Appraiser to (i) conduct the hearings and
investigations that he or she deems appropriate, and (ii) choose either
Landlord's Determination or Tenant's Determination as the better estimate of
Fair Market Rent for the Applicable Area, within thirty (30) days after the date
that the Appraiser is designated.  The Appraiser's aforesaid choice shall be
conclusive and binding upon Landlord and Tenant.  Each party shall pay its own
counsel fees and expenses, if any, in connection with the procedure described in
this Article 54.  The Appraiser shall not have the power to supplement or modify
any of the provisions of this Lease.
 
(c) If the final determination of the Fair Market Rent is not made on or before
the Applicable Date in accordance with the provisions of this Article 54, then,
pending such final determination, the Fair Market Rent shall be deemed to be an
amount equal to the average of Landlord's Determination and Tenant's
Determination.  If, based upon the final determination hereunder of the Fair
Market Rent, the payments made by Tenant on account of the Rental for the period
prior to the final determination of the Fair Market Rent were less than the
Rental payable for such period, then Tenant, not later than the thirtieth (30th)
day after Landlord's demand therefor, shall pay to Landlord the amount of such
deficiency, together with interest thereon at the Base Rate (as hereinafter
defined).  If, based upon the final determination of the Fair Market Rent, the
payments made by Tenant on account of the Rental for the period prior to the
final determination of the Fair Market Rent were more than the Rental due
hereunder for such period, then Landlord, not later than the thirtieth (30th)
day after Tenant's demand therefor, shall pay such excess to Tenant, together
with interest thereon at the Base Rate (it being agreed that if Landlord fails
to make such payment within thirty (30) days after Tenant's demand therefor,
then Tenant shall have the right to apply against the Rental thereafter coming
due hereunder a credit in an aggregate amount equal to such excess and such
interest, until such credit is exhausted). The term "Base Rate" shall mean the
rate of interest announced publicly from time to time by, or its successor, as
its "prime lending rate" (or such other term as may be used by Citibank N.A. (or
its successor), from time to time, for the rate presently referred to as its
"prime lending rate").
 
(d) The term "Expedited Arbitration Proceeding" shall mean a binding arbitration
proceeding conducted in the city of New York under the Commercial Arbitration
Rules of the American Arbitration Association (or its successor) (collectively,
the "Rules") and administered pursuant to the Expedited Procedures provisions
thereof; provided, however, that such arbitration shall be conducted for the
sole purpose of selecting the Appraiser under Section 54.03 hereof; and
provided, further, that with respect to any such arbitration, (i) the list of
arbitrators referred to in Section E-4(b) of the Rules shall be returned within
five (5) days from the date of mailing; (ii) the parties shall notify the
American Arbitration Association (or its successor) by telephone, within four
(4) days, of any objections to the arbitrator appointed and, subject to clause
(vii) below, shall have no right to object if the arbitrator so appointed was on
the list submitted by the American Arbitration Association (or its successor)
and was not objected to in accordance with Section E-4(c) of the Rules as
modified by clause (i) above; (iii) the notification of the hearing referred to
in Section E-7 of the Rules shall be four (4) days in advance of the hearing;
(iv) the hearing shall be held within seven (7) days after the appointment of
the arbitrator; (v) the arbitrator shall have no right to award damages or vary,
modify or waive any provision of this Lease; (vi) the decision of the arbitrator
shall be final and binding on the parties; and (vii) the arbitrator shall not
have been employed by either party (or their respective Affiliates) during the
period of three (3) years prior to the date of the Expedited Arbitration
Proceeding.
 
 
ARTICLE 55
 


55.01  
  Tenant's Indemnification of the Landlord Indemnitees.

 
(a) Subject to the terms of this Section 55.01, and in addition to any
obligations of Tenant under Paragraph 12 of the Seventh Amendment, Tenant shall
indemnify the Landlord Indemnitees (as hereinafter defined), and hold the
Landlord Indemnitees harmless, from and against, all losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) that are incurred by a Landlord Indemnitee and
that derive from a claim (a "Claim Against Landlord") made by a third party
against such Landlord Indemnitee arising from or alleged to arise from:
 
                                1. any accident, injury or damage to any person
or property caused by the negligent act or negligent omission of any Tenant
Indemnitee (as hereinafter defined) at the Building during the term of this
Lease;
 
2. an event or circumstance that occurs during the term of this Lease in the
demised premises, other than in any Leaseback Area;
 
3. the breach of any covenant to be performed by Tenant hereunder; or
 
4. a material misrepresentation made by Tenant hereunder.
 
Notwithstanding anything to the contrary herein, Tenant shall not be required to
indemnify the Landlord Indemnitees, or hold the Landlord Indemnitees harmless,
in either case as aforesaid, to the extent that the negligence or, willful
misconduct or breach of this Lease of a Landlord Indemnitee or any act or
omission of any tenant, subtenant or occupant of any Leaseback Area contributed
to the loss or damage sustained by the Person making the Claim Against Landlord
(as hereinafter defined).
 
(b) The term "Landlord Indemnitees" shall mean, collectively, Landlord, each
ground lessor holding a superior interest to Landlord in the Building or the
land on which it is locate, each mortgagee of the Building and their respective
partners, members, managers, shareholders, officers, directors, employees,
trustees and agents.
 
(c) The term "Tenant Indemnitees" shall mean Tenant, each assignee of this Lease
and each subtenant of the demised premises and their respective partners,
members, managers, shareholders, officers, directors, employees, trustees and
agents.
 
1. The parties intend that the Landlord Indemnitees (other than Landlord) shall
be third-party beneficiaries of this Section 55.01.
 
2. Nothing contained in this Section 55.01 shall be deemed to relieve Landlord
of the obligation to maintain insurance in respect of the Building in accordance
with the terms of this Lease.
 
55.02  
  Landlord's Indemnification of the Tenant Indemnitees.

 
(a) Subject to the terms of this Section 55.02, and in addition to any
obligation of Landlord under Paragraph 12 of the Seventh Amendment, Landlord
shall indemnify the Tenant Indemnitees, and hold the Tenant Indemnitees
harmless, from and against, all losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses) that
are incurred by a Tenant Indemnitee and that derive from a claim (a "Claim
Against Tenant") made by a third party against such Tenant Indemnitee arising
from or alleged to arise from:
 
1. the breach of any covenant to be performed by Landlord hereunder;
 
2. a material misrepresentation made by Landlord hereunder; or
 
3. a wrongful act or wrongful omission of any Landlord Indemnitee at the
Building (including, without limitation, a wrongful act or wrongful omission of
any person or entity that leases or occupies any Leaseback Space by virtue of
Landlord's exercising Landlord's rights under Section 10.02 hereof).
 
Notwithstanding anything to the contrary herein, Landlord shall not be required
to indemnify the Tenant Indemnitees, or to hold the Tenant Indemnitees harmless,
in either case as aforesaid, to the extent that the negligence or willful
misconduct of a Tenant Indemnitee contributed to the loss or damage sustained by
the Person making the Claim Against Tenant.
 
(b) The parties intend that the Tenant Indemnitees (other than Tenant) shall
constitute third-party beneficiaries of this Section 55.02.
 
55.03  
  Indemnification Procedure.

 
(a) If at any time a Claim Against Tenant is made or threatened against a Tenant
Indemnitee, or a Claim Against Landlord is made or threatened against a Landlord
Indemnitee, then the Person entitled to indemnity under this Article 55 (the
"Indemnitee") shall give to the other party (the "Indemnitor") notice of such
Claim Against Tenant or such Claim Against Landlord, as the case may be (the
"Claim"); provided, however, that the Indemnitee's failure to provide such
notice shall not impair the Indemnitee's rights to indemnity as provided in this
Article 55 except to the extent that the Indemnitor is prejudiced materially
thereby.  Such notice shall state the basis for the Claim and the amount thereof
(to the extent such amount is determinable at the time that such notice is
given).
 
(b) The Indemnitor shall have the right to defend against the Claim using
attorneys that the Indemnitor reasonably designates and that are approved by the
Indemnitee approves (it being understood that (I) the Indemnitee shall not
unreasonably withhold, condition or delay such approval, (II) the Indemnitee
shall be deemed to have approved such attorneys if the Indemnitee fails to
respond within ten (10) days to the Indemnitor's request for approval, and (III)
the attorneys designated by the Indemnitor's insurer shall be deemed approved by
the Indemnitee for purposes hereof).  Without limiting any other obligation
under this Lease, each Indemnitee agrees to cooperate and make available to the
Indemnitor such information as is reasonably necessary in connection with such
defense.  The Indemnitor's failure to notify the Indemnitee of the Indemnitor's
election to defend against the Claim within thirty (30) days after the
Indemnitee gives such notice to the Indemnitor shall be deemed a waiver by the
Indemnitor of its aforesaid right to defend against the Claim.
 
(c) Subject to the terms of this Section 55.03(c), if the Indemnitor elects to
defend against the Claim pursuant to Section 55.03(b) hereof, then the
Indemnitee may participate, at the Indemnitee's expense, in defending against
the Claim.  The Indemnitor shall have the right to control the defense against
the Claim (and, accordingly, the Indemnitee shall cause its counsel to act
accordingly).  If there exists a conflict between the interests of the
Indemnitor and the interests of the Indemnitee, then the Indemnitor shall pay
the reasonable fees and disbursements of any counsel that the Indemnitee retains
in so participating in the defense against the Claim.  Except as otherwise
provided in this Section 55.03(c), the Indemnitor shall not be required to pay
the costs that Indemnitee otherwise incurs in engaging counsel to consult with
Indemnitee in connection with the Claim.
 
(d) If the Claim is a Claim Against Landlord, then Landlord shall cooperate
reasonably with Tenant in connection therewith.  If the Claim is a Claim Against
Tenant, then Tenant shall cooperate reasonably with Landlord in connection
therewith.
 
(e) The Indemnitor shall not consent to the entry of any judgment or award
regarding the Claim, or enter into any settlement regarding the Claim, except in
either case with the prior approval of the Indemnitee (any such entry of any
judgment or award regarding a Claim to which the Indemnitor consents, or any
such settlement regarding a claim to which the Indemnitor agrees, being referred
to herein as a "Settlement").  The Indemnitee shall not unreasonably withhold,
condition or delay the Indemnitee's approval of a proposed Settlement, provided
that (I) the Indemnitor pays, in cash, to the Person making the Claim, the
entire amount of the Settlement contemporaneously with the Indemnitee's approval
thereof (so that neither the Indemnitor nor the Indemnitee have any material
obligations regarding the applicable Claim that remain executory from and after
the consummation of the Settlement), or (II) the Person making the Claim
releases the Indemnitee from any obligations owed to such Person pursuant to
such Settlement that remain executory after the consummation thereof).  If (x)
the terms of the Settlement do not provide for the Indemnitor's making payment,
in cash, to the Person making the Claim, the entire amount of the Settlement,
contemporaneously with the Indemnitee's approval thereof (so that either the
Indemnitor or the Indemnitee have any material obligations regarding the
applicable Claim that remain executory from and after the consummation of the
Settlement), (y) the Person making the Claim does not release the Indemnitee
from any obligations owed to such Person pursuant to such Settlement that remain
executory after the consummation thereof, and (z) the Indemnitee does not
approve the proposed Settlement, then the Indemnitor's aggregate liability under
this Article 55 for the Claim (including, without limitation, the costs incurred
by the Indemnitor for legal costs and other costs of defense) shall not exceed
an amount equal to the sum of (i) the aggregate legal costs and defense costs
that the Indemnitor incurred to the date that the Indemnitor proposes such
Settlement, (ii) the amount that the Indemnitor would have otherwise paid to the
Person making the applicable Claim under the terms of the proposed Settlement,
and (iii) the aggregate legal costs and defense costs that the Indemnitor would
have reasonably expected to incur in consummating the proposed Settlement.
 
(f) If the Indemnitor does not elect to defend against the Claim as contemplated
by this Section 55.03, then the Indemnitee may defend against, or settle, such
claim, action or proceeding in any manner that the Indemnitee deems appropriate,
and the Indemnitor shall be liable for the Claim to the extent provided in this
Article 55. Without limiting any other obligation under this Lease, the
Indemnitor agrees to cooperate and make available to the Indemnitee such
information as is reasonably necessary in connection with such defense.
 
(g) If the Indemnitor or Indemnitee cooperates in the defense, or makes
information available in connection therewith, then the party that requested
such cooperation shall pay reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable legal fees and disbursements) of the
party providing such cooperation and information.



 
 

--------------------------------------------------------------------------------

 
